Exhibit 10.107
 
 
TERM LOAN AGREEMENT


 
DATED AS OF OCTOBER 22, 2008
 
AMONG
 
GLIMCHER NORTHTOWN VENTURE, LLC, and GB NORTHTOWN, LLC
AS BORROWER
 
AND
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP
AS GUARANTOR
 
AND
 
KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER
 
AND
 
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS
 



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
RECITALS
1
ARTICLE I DEFINITIONS
1
ARTICLE II THE CREDIT
14
2.1
Generally
14
2.2
Ratable Advances
15
2.3
Final Principal Payment
15
2.4
Fees
15
2.5
Extension of Maturity Date
15
2.6
Optional Prepayments; Mandatory Prepayments
16
2.7
Method of Selecting Types and Interest Periods
16
2.8
Conversion and Continuation of Outstanding Advances
17
2.9
Changes in Interest Rate, Etc.
18
2.10
Rates Applicable After Default
18
2.11
Method of Payment
18
2.12
Notes; Telephonic Notices
19
2.13
Interest Payment Dates; Interest and Fee Basis
19
2.14
Notification of Advances, Interest Rates and Prepayments
19
2.15
Lending Installations
19
2.16
Non-Receipt of Funds by the Administrative Agent
19
2.17
Replacement of Lenders under Certain Circumstances
20
2.18
Usury
20
ARTICLE III CHANGE IN CIRCUMSTANCES
21
3.1
Yield Protection
21
3.2
Changes in Capital Adequacy Regulations
21
3.3
Availability of Types of Advances
22
3.4
Funding Indemnification.
22
3.5
Taxes
22
3.6
Lender Statements; Survival of Indemnity
24
ARTICLE IV CONDITIONS PRECEDENT
25
4.1
Initial Advance.
25
ARTICLE V REPRESENTATIONS AND WARRANTIES
28
5.1
Existence.
28
5.2
Authorization and Validity.
29
5.3
No Conflict; Government Consent
29
5.4
Financial Statements; Material Adverse Effect.
29
5.5
Taxes.
29
5.6
Litigation and Guarantee Obligations
29
5.7
ERISA
30
5.8
Accuracy of Information.
30
5.9
Regulation U
30
5.10
Material Agreements
30
5.11
Compliance With Laws.
30
5.12
Ownership of Projects.
30
5.13
Investment Company Act.
30
5.14
Insurance
30
5.15
REIT Status
31
5.16
Title to Property.
31
5.17
Environmental Matters
31
5.18
Collateral Asset.
32
5.19
Office of Foreign Asset Control
33
ARTICLE VI COVENANTS
34
6.1
Financial Reporting.
34


 

--------------------------------------------------------------------------------


 
6.2
Use of Proceeds
35
6.3
Notice of Default
35
6.4
Conduct of Business
36
6.5
Taxes
36
6.6
Insurance.
36
6.7
Compliance with Laws
36
6.8
Maintenance of Properties
36
6.9
Inspection
36
6.10
Maintenance of Status
36
6.11
Dividends
36
6.12
No Change in Control
37
6.13
Affiliates
37
6.14
Consolidated Net Worth.
37
6.15
GPLP Indebtedness and Cash Flow Covenants
37
6.16
Facility DSCR Covenant
37
6.17
Collateral Asset Cash Flow
37
6.18
Approval of Leases
37
ARTICLE VII DEFAULTS
38
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
40
8.1
Acceleration
40
8.2
Amendments
40
8.3
Preservation of Rights
41
8.4
Foreclosure.
41
ARTICLE IX GENERAL PROVISIONS
42
9.1
Survival of Representations
42
9.2
Governmental Regulation.
42
9.3
Headings
42
9.4
Entire Agreement
43
9.5
Several Obligations; Benefits of this Agreement
43
9.6
Expenses; Indemnification
43
9.7
Numbers of Documents.
43
9.8
Accounting.
43
9.9
Severability of Provisions
44
9.10
Nonliability of Lenders.
44
9.11
CHOICE OF LAW
44
9.12
CONSENT TO JURISDICTION
44
9.13
WAIVER OF JURY TRIAL
44
ARTICLE X THE ADMINISTRATIVE AGENT
44
10.1
Appointment.
44
10.2
Powers
45
10.3
General Immunity
45
10.4
No Responsibility for Loans, Recitals, etc.
45
10.5
Action on Instructions of Lenders.
46
10.6
Employment of Agents and Counsel.
46
10.7
Reliance on Documents; Counsel.
46
10.8
Administrative Agent’s Reimbursement and Indemnification.
46
10.9
Rights as a Lender.
47
10.10
Lender Credit Decision.
47
10.11
Successor Administrative Agent
47
10.12
Notice of Defaults.
48
10.13
Requests for Approval.
48
10.14
Defaulting Lenders
48
ARTICLE XI RELEASE OF OUTPARCELS
49
11.1
Transfer
49


--------------------------------------------------------------------------------


 
11.2
Release
51
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
52
12.1
Successors and Assigns
52
12.2
Participations.
52
12.3
Assignments.
53
12.4
Dissemination of Information.
54
12.5
Tax Treatment.
54
ARTICLE XIII NOTICES
54
13.1
Giving Notice.
54
13.2
Change of Address.
54
ARTICLE XIV COUNTERPARTS
54


 
 

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
 
This Term Loan Agreement, dated as of October 22, 2008, is among Glimcher
Northtown Venture, LLC, a Delaware limited liability company (“Glimcher
Borrower”), GB Northtown, LLC “GB Borrower” and collectively with Glimcher
Borrower, the “Borrower”), Glimcher Properties Limited Partnership, a limited
partnership organized under the laws of the State of Delaware (“GPLP”), KeyBank
National Association, a national banking association (“KeyBank”), and the
several banks, financial institutions and other entities from time to time
parties to this Agreement (collectively, the “Lenders”) and KeyBank National
Association, not individually, but as “Administrative Agent.”
 
RECITALS
 
A.           GPLP is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.
 
B.           Glimcher Borrower is a wholly-owned subsidiary of GPLP which owns a
regional shopping center located in Blaine, Minnesota commonly known as
Northtown Mall, containing mall buildings containing approximately 758,186
square feet of gross leasable area and outparcel buildings containing
approximately 45,032 square feet of gross leasable area. GB Borrower is a
wholly-owned subsidiary of GPLP which owns a 102,513 square foot parcel adjacent
to Glimcher Borrower’s property which is ground leased in its entirety to Home
Depot.
 
C.           Borrower has requested that the Lenders make a single disbursement
term loan to the Borrower pursuant to the terms of this Agreement to be
distributed in part to GPLP to refinance certain existing unsecured debt
incurred by GPLP for the benefit of Borrower and in part to provide working
capital to Borrower.  The Administrative Agent and the Lenders have agreed to do
so.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
As used in this Agreement:
 
“ABR Applicable Margin” means two percent (2.00%) per annum.
 
“Account Agreement” means that certain Account Security, Pledge, Assignment and
Control Agreement to be executed by GPLP in the form attached hereto as
Exhibit J and made a part hereof.
 
“Adjusted Annual EBITDA” shall have the same meaning given to such term under
the GPLP Revolver as of the Agreement Execution Date, with such amendments to
such meaning as may be approved from time to time by the Required Lenders
hereunder.
 

--------------------------------------------------------------------------------


“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
 
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
 
“Advance” means the initial borrowing hereunder and from time to time thereafter
each portion of such initial borrowing which is of the same Type and, in the
case of LIBOR Rate Advances, for the same LIBOR Interest Period.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Aggregate Commitment” means $40,000,000.
 
“Agreement” means this Term Loan Agreement, as it may be amended or modified and
in effect from time to time.
 
“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum.
 
“Anchor Tenant” means any one of Herberger’s, LA Fitness, Home Depot, BH S&B
Retail, LLC, Best Buy and Burlington Coat Factory.
 
“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.
 
“Appraisal” shall mean an appraisal of the Collateral Asset commissioned by the
Administrative Agent, and reasonably acceptable to the Administrative Agent and
Required Lenders, in compliance with the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder (“FIRREA”) and with the Uniform Standards of Professional Appraisal
Practice.
 
“Appraised Value” means, as of any date, the “as-is” appraised value of the
Collateral Asset as shown on the most recent Appraisal thereof.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
-2-

--------------------------------------------------------------------------------


“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of the general partner of GPLP,
acting singly.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.7.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.
 
“Capital Reserve” means, with respect to any period, an annual amount equal to
$0.15 per square foot times the weighted average gross leaseable area of the
Collateral Asset during such period.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
 
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Cash Flow Hedge” means an interest rate swap agreement to be entered into not
later than five (5) business days after the Agreement Execution Date by Borrower
and by the initial Lenders, on a pro rata basis in accordance with their
respective Percentages, which shall provide for fixed payments by Borrower on a
nominal amount of at least seventy-five percent (75%) of the initial Advance
having a term that expires on the initial Maturity Date in exchange for payments
at the LIBOR Base Rate on such nominal amount over such period from the
counterparties thereto, and which shall be otherwise reasonably acceptable in
all respects to the Administrative Agent.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
-3-

--------------------------------------------------------------------------------


“Collateral” means all assets of the Loan Parties, now owned or hereinafter
acquired, upon which a Lien is purported to be created by any Security Document
including, without limitation, the Collateral Asset.
 
“Collateral Asset” means the real estate and related improvements commonly known
as Northtown Mall  and more particularly described in the Mortgage.
 
“Collateral Asset DSCR” means, as of any date, the ratio of (i)(A) Collateral
Asset NOI for the most recent period of four (4) fiscal quarters of the
Consolidated Group for which financial results have been reported less (B) the
Capital Reserve for such period to (ii) the Implied Debt Service Amount.
 
“Collateral Asset LTV” means, as of any date, the percentage of the then-current
Appraised Value represented by the then-current Outstanding Loan Amount.
 
“Collateral Asset NOI” means, with respect to the Collateral Asset for any
period, “property rental and other income” (as determined by GAAP) attributable
to the Collateral Asset accruing for such period (adjusted to eliminate the
straightlining of rents) minus the amount of all expenses (as determined in
accordance with GAAP) incurred in connection with and directly attributable to
the ownership and operation of the Collateral Asset for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding any general and
administrative expenses related to the operation of GPLP or the Parent Entities,
any interest expense or other debt service charges and any non-cash charges such
as depreciation or amortization of financing costs. Notwithstanding the
foregoing, if any portion of the applicable reference period precedes the date
on which both LA Fitness and Herberger’s have commenced their initial business
operations at the Collateral Asset, then Collateral Asset NOI for such period
shall be increased to reflect the additional amount of Collateral Asset NOI that
would have been earned by Borrower if such tenants had been open and doing
business for the whole of such period, calculated by annualizing the actual
Collateral Asset NOI earned by Borrower from such tenants for the portion of
such period following their opening. As used herein “Management Fees”, means,
with respect to the Collateral Asset for any period, an amount equal to the
greater of (i) actual management fees payable with respect thereto and (ii)
three percent (3%) per annum on the aggregate base rent and percentage rent due
and payable under leases at the Collateral Asset.
 
“Collateral Asset Survey” means that certain ALTA Survey of the Collateral Asset
prepared by BDM Consulting Engineers & Surveyors, dated October 6, 2008 as Job
No. 148-010-S (Sheets 1-5).
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
 
“Consolidated Group” shall have the same meaning given to such term under the
GPLP Revolver as of the Agreement Execution Date, with such amendments to such
meaning as may be approved from time to time by the Required Lenders hereunder.
 
-4-

--------------------------------------------------------------------------------


“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the issued and outstanding stock, partnership
interests or membership interests in such Investment Affiliate held by the
Consolidated Group in the aggregate.
 
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
 
“Consolidated Outstanding Indebtedness” shall mean, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Glimcher Group outstanding at such date, plus, without duplication (b) the
applicable Glimcher Percentage of all Indebtedness of each Joint Venture,
adjusted to eliminate increases or decreases arising from FAS-141 and excluding
obligations for traditional carve-outs relating to non-recourse debt obligations
of either the Glimcher Group or such Joint Ventures.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with GPLP or any of its Subsidiaries, are treated as a single
employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.8.
 
“Council Exchange Parcel” means that certain parcel of real property described
and depicted as the “Council Parcel” on that certain Boundary Exhibit Survey,
prepared by BDM Consulting Engineers & Surveyors, dated September 21, 2007 as
Job No. 148-011-S, which parcel contains approximately 3.14 acres.
 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.
 
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.10 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 2%
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate
Advance plus 2% per annum.
 
“Environmental Indemnity” means the environmental indemnity agreement to be
executed by GPLP and Borrower in the form attached hereto as Exhibit I and made
a part hereof, as such document may be hereafter amended and/or restated from
time to time.
 
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act.
 
-5-

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.
 
“Extension Option” is defined in Section 2.5.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 
“Fees” is defined in Section 2.4.
 
“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
 
 “Fixed Charges” shall have the same meaning given to such term under the GPLP
Revolver as of the Agreement Execution Date, with such amendments to such
meaning as may be approved from time to time by the Required Lenders hereunder.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.
 
-6-

--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
 
“Glimcher Exchange Parcel” means, collectively, those certain parcels of real
property described and depicted as “Parcel A” and “Parcel B” on that certain
Boundary Exhibit Survey, prepared by BDM Consulting Engineers & Surveyors, dated
September 21, 2007 as Job No. 148-011-S, which parcels contain approximately
2.86 acres in the aggregate.
 
“Glimcher Group” means, collectively, GPLP, the Parent Entities and any
Subsidiaries which are wholly-owned, in the aggregate, by GPLP and/or the Parent
Entities.
 
“Glimcher Percentage” means, with respect to any Joint Venture or any member of
the Consolidated Group that is not also a member of the Glimcher Group, the
percentage of the total equity interests held by the Glimcher Group, in the
aggregate, in such Joint Venture or such member determined by calculating the
percentage of the issued and outstanding stock, partnership interests or
membership interests in such Joint Venture or such member held by the Glimcher
Group in the aggregate.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“GPLP Revolver” means that certain revolving credit facility available to GPLP
in the current maximum amount of $470,000,000 pursuant to that certain Amended
and Restated Credit Agreement dated as of December 14, 2006 by and between GPLP
and KeyBank National Association, as Administrative Agent and Lead Arranger, and
the several Lenders from time to time parties thereto, as amended, restated or
otherwise modified from time to time, including any new revolving credit
facility which refinances and replaces such facility.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by GPLP in good faith.
 
-7-

--------------------------------------------------------------------------------


“Guaranties” means collectively, (i) that certain Limited Payment Guaranty being
executed by GPLP as of the Agreement Execution Date in the form attached hereto
as Exhibit K-1 and made a part hereof and (ii) that certain Non-Recourse
Carveout Guaranty being executed by GPLP as of the Agreement Execution Date in
the form attached hereto as Exhibit K-2 and made a part hereof.
 
“Implied Debt Service Amount” means, as of any date, the aggregate annual amount
of principal and interest that would be needed to fully amortize the
then-current Outstanding Loan Amount by equal monthly payments of principal and
interest over a 30 year period, using an annual interest rate equal to the
greater of (i) the sum of (A) the then-current annual yield on obligations of
the United States of America Treasury maturing approximately 10 years after such
date plus (B) 2.50% per annum, or (ii) 7.50% per annum.
 
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities, (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.
 
“Interest Period” means a LIBOR Interest Period.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
 
-8-

--------------------------------------------------------------------------------


“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
 
“Joint Venture” means any Investment Affiliate or any member of the Consolidated
Group that is not a member of the Glimcher Group.
 
“Knowledge” means the actual knowledge, without any special investigation, of
the officers of the applicable Loan Party.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.
 
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“LIBOR Applicable Margin” means three percent (3.00%) per annum.
 
“LIBOR Base Rate” means, with respect to the rate (rounded upwards to the
nearest 1/16th) applicable to a LIBOR Rate Advance for the relevant LIBOR
Interest Period, the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such LIBOR Interest Period, and having a maturity equal to such
LIBOR Interest Period, provided that, if no such British Bankers’ Association
LIBOR rate is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant LIBOR Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which KeyBank or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such LIBOR Interest Period, in the
approximate amount of KeyBank’s relevant LIBOR Rate Loan and having a maturity
equal to such LIBOR Interest Period.
 
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three or six months, to the extent
deposits with such maturities are available to the Lenders, commencing on a
Business Day, as selected by the Borrower; provided, however, that any LIBOR
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Interest Period
would otherwise end shall instead end on the last Business Day of such calendar
month.  Notwithstanding the foregoing, at any one time there will be no more
than six (6) LIBOR Interest Periods outstanding.
 
-9-

--------------------------------------------------------------------------------


“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.
 
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
 
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.
 
“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Documents, and any other document from time to time evidencing or securing
indebtedness incurred by the Borrower under this Agreement, as any of the
foregoing may be amended or modified from time to time.
 
“Loan Parties” means Borrower, GPLP and the Parent Entities.
 
“Major Tenant” means a tenant occupying space at the Collateral Asset of 10,000
square feet or greater.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
property or condition (financial or otherwise) of the Consolidated Group, (ii)
the ability of the Borrower to perform its obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
 
“Maturity Date” means October 21, 2011, subject to extension to October 21, 2012
if the conditions set forth in Section 2.5 are satisfied.
 
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Notes and as provided for
herein or in the Notes or other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
 
-10-

--------------------------------------------------------------------------------


“Mortgage” means the mortgage recorded against the Collateral Asset which shall
be in the form attached hereto as Exhibit H and made a part hereof, as such
document may be hereafter amended and/or restated from time to time.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which GPLP or any member of the Controlled
Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract.  “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means a promissory note, in substantially the form of Exhibit A hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.
 
“Notice of Assignment” is defined in Section 12.3.2.
 
“Obligations” means the Advances, all accrued and unpaid interest and Fees, all
amounts due to the Lenders under the Cash Flow Hedge and all other obligations
of Borrower to the Administrative Agent or the Lenders arising under this
Agreement or any of the other Loan Documents, provided that payment of any
amounts due to Lenders under the Cash Flow Hedge shall be subordinate to the
prior repayment in full of all other Obligations and any amounts recovered on
account of the Obligations pursuant to the Security Documents or any other Loan
Documents shall be applied to repayment of such other Obligations prior to
application to the amounts due to Lenders under the Cash Flow Hedge.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outparcels” shall mean those unimproved parcels held for sale or lease located
on the perimeter of the Collateral Asset as shown on Exhibit D attached hereto.
 
“Outstanding Loan Amount” means, as of any date, the aggregate amount of
Advances which have been funded and have not been repaid as of such date.
 
“Participants” is defined in Section 12.2.1.
 
“Parent Entities” means Glimcher Realty Trust and Glimcher Properties
Corporation.
 
-11-

--------------------------------------------------------------------------------


“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
 
“Project” means any real estate asset owned by GPLP or the Borrower and operated
or intended to be operated as a retail property.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by GPLP or the Borrower
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
-12-

--------------------------------------------------------------------------------


“Recourse Indebtedness” means any Indebtedness of GPLP or any other member of
the Consolidated Group with respect to which the liability of the obligor is not
limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the Outstanding Loan
Amount.
 
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Security Documents” means the collective reference to the Mortgage, the Account
Agreement, the UCC Financing Statements, and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Borrower
hereunder and under any of the other Loan Documents or to secure any guarantee
of any such obligations and liabilities.
 
“Single Employer Plan” means a Plan maintained by GPLP or any member of the
Controlled Group for employees of GPLP or any member of the Controlled Group.
 
-13-

--------------------------------------------------------------------------------


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of GPLP.
 
“Substantial Portion” means, with respect to the Property of GPLP and its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Total Asset Value” shall have the same meaning given to such term under the
GPLP Revolver as of the Agreement Execution Date, with such amendments to such
meaning as may be approved from time to time by the Required Lenders hereunder.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
 
THE CREDIT
 
2.1           Generally.  Subject to the terms and conditions of this Agreement,
Lenders severally agree to make a single initial Advance through the
Administrative Agent to Borrower.  Such single Advance shall be in an amount
equal to the lowest of (i) the Aggregate Commitment, (ii) 60% of the Appraised
Value or (iii) the Outstanding Loan Amount that would cause the Collateral Asset
DSCR as of the date of such Advance to equal 1.45 to 1.00.
 
-14-

--------------------------------------------------------------------------------


 
Each Lender shall fund its Percentage of such initial Advance and no Lender will
be required to fund any amounts which would exceed such Lender’s
Commitment.  This facility (“Facility”) is not a revolving credit facility and,
therefore, notwithstanding repayment of all or any portion of such Advance, the
Borrower shall have no right to reborrow Advances thereafter.  For convenience,
portions of such single initial disbursement bearing different interest rates
are referred to herein as “Advances” but such reference shall not be deemed in
any way to create such a revolving credit facility.
 
2.2           Ratable Advances.  The initial Advance hereunder shall consist of
Loans made from the several Lenders ratably in proportion to the ratio their
respective Commitments bear to the Aggregate Commitment and may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Section 2.7.
 
2.3           Final Principal Payment.  Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Maturity Date.
 
2.4           Fees.  The Borrower agrees to pay such fees as may be due to the
Administrative Agent under that certain fee letter dated August 20, 2008 (the
“Fees”) on the due dates provided for therein.
 
2.5           Extension of Maturity Date.  The Borrower shall have one (1)
option to extend the Maturity Date for a period of twelve (12) months (the
“Extension Option”), upon satisfaction of the following conditions precedent:
 
(a)           As of the date that Borrower has delivered notice of its intent to
exercise the Extension Option, and as of the then-current Maturity Date, no
Default or Unmatured Default shall have occurred and be continuing and Borrower
shall so certify in writing;
 
(b)           Borrower shall provide Administrative Agent with written notice of
its intent to exercise the Extension Option not less than forty-five (45) days
prior to the Maturity Date;
 
(c)           Administrative Agent shall have received an updated Appraisal
dated not more than one hundred twenty (120) days prior to the initial Maturity
Date evidencing a then-current Collateral Asset LTV of not more than 60%, or if
the then-current Collateral Asset Value is 60% or greater, prior to the exercise
of such Extension Option Borrower shall have made sufficient repayments of the
Advances so that the Outstanding Loan Amount as of such date shall result in a
Collateral Asset LTV of not more than 60%; and
 
(d)           Not later than the date the Extension Option is exercised,
Administrative Agent is paid a fee for the ratable benefit of the then-current
Lenders equal to one quarter of one percent (0.25%) of the
then-current  Outstanding Loan Amount.  
 
-15-

--------------------------------------------------------------------------------


2.6           Optional Prepayments; Mandatory Prepayments.
 
(a)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay all or any portion of the Advances, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Advances or Floating Rate Advances, or a combination
thereof, and if a combination thereof, the amount allocable to each; provided,
however, that (i) any partial prepayment under this Subsection shall be in an
amount not less than $1,000,000 or a whole multiple of $100,000 in excess
thereof and; (ii) any LIBOR Rate Advance prepaid on any day other than the last
day of the applicable LIBOR Interest Period must be accompanied by any amounts
payable pursuant to Section 3.4.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 3.4.
 
(b)           If the Administrative Agent believes that there has been a
material decrease in the value of the Collateral Asset since the date of the
last Appraisal, the Administrative Agent may obtain an updated Appraisal from
time to time during the term of the Facility provided that such updated
Appraisals shall not be obtained more often than once in any twelve (12) month
period.  Borrower shall pay the cost of each such updated Appraisal promptly
after receipt of an invoice thereon.  If any such updated Appraisal indicates an
Appraised Value that results in a Collateral Asset LTV in excess of 60%,
Borrower shall, within ten (10) days after written notice from the
Administrative Agent, prepay a portion of the Outstanding Loan Amount sufficient
to reduce the Collateral Asset LTV to 60%.  The failure of the Borrower to make
any prepayment as required under this subsection shall constitute a Default
under this Agreement.  Each prepayment required to be made under this subsection
shall include any amounts payable pursuant to Section 3.4.  Such prepayment
shall be applied first to Floating Rate Advances and then to LIBOR Rate
Advances.
 
(c)           The Obligations shall be “non-recourse” to the Borrower, and the
Borrower shall not be liable personally to pay any of the Obligations accruing
hereunder or under the other Loan Documents, it being agreed that Lender and its
successors and assigns shall look solely to the Collateral Asset and the rents,
issues, profits and avails thereof and to any other security given to secure the
obligations hereunder and under the other Loan Documents, including without
limitation the personal liability of GPLP under the Guaranties, the
Environmental Indemnity, the Account Agreement and any other Loan Documents
executed by GPLP in its individual capacity.
 
2.7           Method of Selecting Types and Interest Periods.  The Borrower
shall select the Type of each Advance comprising the initial disbursement
hereunder and, in the case of each LIBOR Rate Advance, the Interest Period
applicable to such Advance from time to time.  Notwithstanding anything else
herein to the contrary, the Borrower shall only be permitted to select the
Floating Rate Advance when a LIBOR Rate Advance is not available. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”) in
the form attached as Exhibit G hereto (i) not later than 1:00 p.m. Cleveland
time on the Business Day immediately preceding the Borrowing Date of each
Floating Rate Advance, and (ii) not later than noon Cleveland time, at least
three (3) Business Days before the Borrowing Date for each LIBOR Rate Advance:
 
-16-

--------------------------------------------------------------------------------


(i)           the Borrowing Date, which shall be a Business Day, of such
Advance,
 
(ii)           the aggregate amount of such Advance,
 
(iii)           the Type of Advance selected, and
 
(iv)           in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.
 
Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, or (ii) noon (Cleveland time) in the case of all other
Advances.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
 
No Interest Period may end after the Maturity Date and, unless the Lenders
otherwise agree in writing, in no event may there be more than six (6) different
Interest Periods for LIBOR Rate Advances outstanding at any one time.
 
2.8           Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into LIBOR Rate Advances.  Each LIBOR Rate
Advance shall continue as a LIBOR Rate Advance until the end of the then
applicable LIBOR Interest Period therefor, at which time such LIBOR Rate Advance
shall be automatically renew as a LIBOR Rate Advance with a one month LIBOR
Interest Period unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such LIBOR
Interest Period, such LIBOR Rate Advance continue as a LIBOR Rate Advance for a
different Interest Period.  Subject to the terms of Section 2.7, the Borrower
may elect from time to time to convert all or any part of an Advance of any Type
into any other Type or Types of Advances; provided that any conversion of any
LIBOR Rate Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of an
Advance to a LIBOR Rate Advance or continuation of a LIBOR Rate Advance not
later than 11:00 a.m. (Cleveland time), at least three Business Days, in the
case of a conversion into or continuation of a LIBOR Rate Advance, prior to the
date of the requested conversion or continuation, specifying:
 
(i)           the requested date which shall be a Business Day, of such
conversion or continuation;
 
(ii)           the aggregate amount and Type of the Advance which is to be
converted or continued; and
 
(iii)           the amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a LIBOR Rate Advance, the duration of the LIBOR Interest Period
applicable thereto.
 
-17-

--------------------------------------------------------------------------------


2.9           Changes in Interest Rate, Etc.   Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.8 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.8 hereof, at a rate per annum equal to the Floating Rate for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each LIBOR Rate Advance shall bear interest from and
including the first day of the LIBOR Interest Period applicable thereto to (but
not including) the last day of such LIBOR Interest Period at the interest rate
determined as applicable to such LIBOR Rate Advance.
 
2.10           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.7 or 2.8, during the continuance of a Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be converted into or continued
as a LIBOR Rate Advance.  During the continuance of a Default the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that the Default Rate shall apply, provided, however, that the
Default Rate shall become applicable automatically if a Default occurs under
Section 7.7 or 7.8, unless waived by the Required Lenders.
 
2.11           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing at least three (3) Business
Days in advance by the Administrative Agent to the Borrower, by noon (Cleveland
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders.  As provided elsewhere herein, all Lenders’ interests
in the Advances and the Loan Documents shall be ratable undivided interests and
none of such Lenders’ interests shall have priority over the others.  Each
payment delivered to the Administrative Agent for the account of any Lender or
amount to be applied or paid by the Administrative Agent to any Lender shall be
paid promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) by the Administrative Agent to such Lender in the same type of
funds that the Administrative Agent received at its address specified pursuant
to Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid.  The Administrative Agent is hereby authorized to
charge the account of the Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder.
 
-18-

--------------------------------------------------------------------------------


2.12           Notes; Telephonic Notices.  Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note.  The Borrower
hereby authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice.  The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance.  Upon a Lender’s furnishing to Borrower an affidavit
to such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower
shall deliver to such Lender, in substitution therefore, a new note containing
the same terms and conditions as such Note being replaced.
 
2.13           Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise.  Interest and Fees shall be calculated for actual days elapsed on
the basis of a 360-day year.  Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (Cleveland time) at the place of payment.  If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
 
2.14           Notification of Advances, Interest Rates and Prepayments.  The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent.  The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
 
2.15           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice at least three (3) Business Days in advance to the Administrative Agent
and the Borrower, designate a Lending Installation through which Loans will be
made by it and for whose account Loan payments are to be made.
 
2.16           Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been
made.  The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.  If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.
 
-19-

--------------------------------------------------------------------------------


2.17           Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or (b) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to the Borrower) no Unmatured
Default  shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
2.18           Usury.  This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
-20-

--------------------------------------------------------------------------------


ARTICLE III
 
CHANGE IN CIRCUMSTANCES
 
3.1           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i)           subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or
 
(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Advances), or
 
(iii)           imposes any other condition the direct result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its LIBOR Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its LIBOR Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of LIBOR
Rate Loans, by a material amount.
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
 
3.2           Changes in Capital Adequacy Regulations.  If a Lender in good
faith determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender  is increased as a result of a Change (as hereinafter
defined), then, within 15 days of demand by such Lender, the Borrower shall pay
such Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender in good faith
determines is attributable to this Agreement, its outstanding credit exposure
hereunder or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
-21-

--------------------------------------------------------------------------------


3.3           Availability of Types of Advances.  If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if the Required Lenders in good faith determine that (i) deposits of a type
or maturity appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination.  If the Borrower is required to so repay a LIBOR Rate Advance,
the Borrower may concurrently with such repayment borrow from the Lenders, in
the amount of such repayment, a Loan bearing interest at the Floating Rate.
 
3.4           Funding Indemnification.   If any payment of a ratable LIBOR Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a ratable
LIBOR Rate Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 3.3, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost (incurred or expected to be incurred) in liquidating or employing
deposits acquired to fund or maintain the ratable LIBOR Rate Advance and shall
pay all such losses or costs within fifteen (15) days after written demand
therefor.  
 
3.5           Taxes.
 
(i)           All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
-22-

--------------------------------------------------------------------------------


(ii)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).
 
(iii)           The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Administrative Agent or such Lender makes demand therefor
pursuant to Section 3.6.
 
(iv)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the Agreement Execution Date, (i)
deliver to each of the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to each of the Borrower and the Administrative
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax.  Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
-23-

--------------------------------------------------------------------------------


(v)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States.
 
(vi)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
 
(vii)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
 
3.6           Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its LIBOR Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of LIBOR Rate Advances under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
 
-24-

--------------------------------------------------------------------------------


ARTICLE IV

 
CONDITIONS PRECEDENT

 
4.1           Initial Advance.  The Lenders shall not be required to make the
initial Advance hereunder unless (a) the Borrower shall, prior to or
concurrently with such initial Advance, have paid all Fees then due and payable
to the Lenders and the Administrative Agent hereunder, and (b) the Borrower
shall have furnished to the Administrative Agent the following:
 
(i)           The duly executed originals of the Loan Documents, including the
Notes, payable to the order of each of the Lenders, this Agreement, the
Guaranties, the Environmental Indemnity and all of the Security Documents;
 
(ii)           (A) Certificates of good standing for GPLP and Borrower from
their respective states of organization, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, and (B) foreign qualification certificates for GPLP
and Borrower, certified by the appropriate governmental officer and dated not
more than thirty (30) days prior to the Agreement Execution Date, for each other
jurisdiction where the failure of GPLP or Borrower to so qualify or be licensed
(if required) would have a Material Adverse Effect;
 
(iii)           Copies of the formation documents (including code of
regulations, if appropriate) of GPLP and Borrower, certified by an officer of
GPLP or Borrower, as appropriate, together with all amendments thereto;
 
(iv)           Incumbency certificates, executed by officers of GPLP or the
Parent Entities, which shall identify by name and title and bear the signature
of the Persons authorized to sign the Loan Documents and to make borrowings
hereunder on behalf of Borrower, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by GPLP or Borrower;
 
(v)           Copies, certified by a Secretary or an Assistant Secretary of the
Parent Entities, of the Board of Directors’ resolutions (and resolutions of
other bodies, if any are reasonably deemed necessary by counsel for the
Administrative Agent) authorizing the Advances provided for herein, with respect
to the Borrower, and the execution, delivery and performance of the Loan
Documents to be executed and delivered by the Borrower and GPLP hereunder;
 
-25-

--------------------------------------------------------------------------------


(vi)           A written opinion of Borrower’s and GPLP’s counsel, addressed to
the Lenders in substantially the form of Exhibit F hereto or such other form as
the Administrative Agent may reasonably approve;
 
(vii)           A written opinion from counsel in Minnesota, in form and
substance satisfactory to Administrative Agent, as to the enforceability of the
Mortgage;
 
(viii)          A certificate, signed by an Authorized Officer of GPLP and
Borrower, stating that on the Borrowing Date no Default or Unmatured Default has
occurred and is continuing, there has been no Material Adverse Effect, and that
all representations and warranties of the Borrower are true and correct in all
material respects as of the Borrowing Date provided that such certificate is in
fact true and correct;
 
(ix)           The most recent financial statements of GPLP;
 
(x)           UCC financing statement, judgment, and tax lien searches with
respect to Borrower from its state of organization and the state in which the
Collateral Asset is located;
 
(xi)           Written money transfer instructions, addressed to the
Administrative Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Administrative Agent may have
reasonably requested;
 
(xii)           Evidence that all upfront fees due to each of the Lenders under
the terms of their respective commitment letters have been paid, or will be paid
out of the proceeds of the initial Advance hereunder;
 
(xiii)           A certificate from an Authorized Officer certifying that there
is no event of default under the GPLP Revolver;
 
(xiv)           The initial Appraisal of the Collateral Asset;
 
(xv)           A survey for the Collateral Asset certified as set forth in
Schedule 5 attached hereto to the Administrative Agent and in a form
satisfactory to counsel for the Administrative Agent;
 
(xvi)           A title policy with respect to the Collateral Asset complying
with the requirements set forth in Schedule 6 attached hereto, showing no
exceptions to title other than those permitted under the Mortgage, except such
as may be approved by the Administrative Agent, naming the Administrative Agent
for the benefit of the Lenders as the insured under such policy and containing
such endorsements as may be available in the applicable jurisdiction and as the
Administrative Agent may require.  The Administrative Agent shall have received
evidence satisfactory to it that all premiums in respect of any endorsements,
and all charges for mortgage recording tax, if any, have been paid;
 
-26-

--------------------------------------------------------------------------------


(xvii)          If any portion of any buildings included in the Collateral Asset
is located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, (i) a policy of flood
insurance which (A) covers any parcel of improved real property which is
encumbered by the Mortgage and (B) is written in an amount satisfactory to the
Administrative Agent or the maximum limit of coverage made available with
respect to the particular type of property under the Act, whichever is less, and
(ii) confirmation that the Owner has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board of Governors of the Federal
Reserve System.  To the extent the Collateral Asset is not located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other agency, the certification of the survey of the Collateral Asset
to be delivered pursuant to clause (xiv) above shall include confirmation of
such fact;
 
(xviii)         Copies of all recorded documents with respect to the Collateral
Asset referred to, or listed as exceptions to title in, the title policy
referred to in Section 4.1(xvi) and a copy, certified by such parties as the
Administrative Agent may deem appropriate, of all other documents materially
affecting the Collateral Asset, including without limitation copies of any
leases with tenants thereof;
 
(xix)           The results of a recent search by a Person satisfactory to the
Administrative Agent, of the Uniform Commercial Code, judgment and tax lien
filings which may have been filed with respect to personal property of Borrower
used in connection with the Collateral Asset and the results of such search
shall be satisfactory to the Administrative Agent;
 
(xx)            Evidence in form and substance reasonably satisfactory to it
that all of the requirements for insurance as set forth in Schedule 7 attached
hereto shall have been satisfied;
 
(xxi)           The Administrative Agent shall have received a current rent roll
and current operating statement for the Collateral Asset;
 
(xxii)          The most recent engineer’s report in Borrower’s possession on
the condition of the improvements upon the Collateral Asset;
 
(xxiii)         A current Phase I report and certification (or Phase II report
and certification, if required) for the Collateral Asset in form and substance
reasonably satisfactory to the Administrative Agent;
 
(xxiv)         A copy of each lease with a Major Tenant at the Collateral Asset;
 
-27-

--------------------------------------------------------------------------------


(xxv)          From each Major Tenant a Subordination, Non-Disturbance and
Attornment Agreement for execution by Administrative Agent on behalf of the
Lenders, provided that the Subordination, Non-Disturbance and Attornment
Agreement with BH S&B Retail, LLC will not be required to be delivered on the
Agreement Execution Date but must be delivered not later than thirty (30) days
thereafter;
 
(xxvi)         A current estoppel certificate from each Major Tenant and
estoppel certificates from other tenants at the Collateral Asset representing,
in the aggregate with such Major Tenants that are not also Anchor Tenants, at
least 70% of the portion of the Collateral Asset which is not leased to Anchor
Tenants, excluding any portions of such area leased to temporary or seasonal
tenants, in each case in form and substance satisfactory to the Administrative
Agent, provided that the estoppel certificate from BH S&B Retail, LLC will not
be required to be delivered on the Agreement Execution Date but must be
delivered not later than thirty (30) days thereafter;
 
(xxvii)        A collateral assignment of interest rate protection product with
respect to the Cash Flow Hedge executed by Borrower in favor of the
Administrative Agent for the benefit of the Lenders together with a consent to
such collateral assignment from the provider of the Cash Flow Hedge, provided
that delivery of such collateral assignment and consent may be deferred for up
to five (5) business days beyond the Agreement Execution Date; and
 
(xxviii)       Such other documents as the Administrative Agent or its counsel
may have reasonably requested, the form and substance of which documents shall
be reasonably acceptable to the parties and their respective counsel.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
GPLP and Borrower each represents and warrants to the Lenders, as of the
Agreement Execution Date, that:
 
5.1           Existence.   GPLP is a limited partnership duly organized and
validly existing under the laws of the State of Delaware, with its principal
office in Columbus, Ohio.  Borrower is a limited liability company duly
organized and validly existing under the laws of the applicable state shown on
the signature pages hereto with its principal place of business in Columbus,
Ohio.  GPLP and Borrower each is duly qualified as a foreign limited partnership
or limited liability company, as the case may be, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.
 
-28-

--------------------------------------------------------------------------------


5.2           Authorization and Validity.   Each of GPLP and Borrower has the
limited partnership or limited liability company power and authority and legal
right to execute and deliver the Loan Documents and to perform its obligations
thereunder.  The execution and delivery by GPLP and Borrower of the Loan
Documents and the performance of their respective obligations thereunder have
been duly authorized by proper limited partnership or limited liability company
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of each of them enforceable against them in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
5.3           No Conflict; Government Consent.  Neither the execution and
delivery by GPLP and Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on GPLP or Borrower, or GPLP’s or Borrower’s operating
agreements, partnership agreement, or by-laws, or the provisions of any
indenture, instrument or agreement to which GPLP or Borrower is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of GPLP or Borrower, pursuant
to the terms of any such indenture, instrument or agreement.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents other
than the filing of a copy of this Agreement.
 
5.4           Financial Statements; Material Adverse Effect.  All consolidated
financial statements of the Loan Parties heretofore delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
footnotes and adjustments.  From the preparation date of the most recent
financial statements delivered to the Lenders through the Agreement Execution
Date, there was no change in the business, properties, or condition (financial
or otherwise) of GPLP or Borrower which could reasonably be expected to have a
Material Adverse Effect.
 
5.5           Taxes.   The Loan Parties have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
GPLP or Borrower except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided.  The charges, accruals and
reserves on the books of GPLP and Borrower in respect of any taxes or other
governmental charges are adequate.
 
5.6           Litigation and Guarantee Obligations.  Except as set forth on
Schedule 2 hereto or as set forth in written notice to the Administrative Agent
from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the Knowledge of any of
their officers, threatened against or affecting the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.  Neither GPLP nor
Borrower has any Indebtedness not provided for or disclosed in the financial
statements referred to in Section 6.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Agreement Execution Date
on or about the date such material contingent obligations are incurred.
 
-29-

--------------------------------------------------------------------------------


5.7           ERISA. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $1,000,000.  Neither GPLP nor Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither GPLP nor Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
5.8           Accuracy of Information.  No information, exhibit or report
furnished by Borrower or GPLP to the Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
 
5.9           Regulation U.  Neither GPLP nor Borrower has used the proceeds of
any Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.
 
5.10           Material Agreements.  Neither GPLP nor Borrower is in default
beyond any applicable notice and/or cure periods in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party, which default could have a Material
Adverse Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.
 
5.11           Compliance With Laws.  Each of GPLP and Borrower has complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect.
 
5.12           Ownership of Projects.  Except as set forth on Schedule 1 hereto,
on the date of this Agreement, GPLP will have good and marketable title, free of
all Liens other than those permitted by the GPLP Revolver, to all of the
Projects reflected in the financial statements as owned by it.
 
5.13           Investment Company Act.   Neither GPLP nor Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.14           Insurance.  Borrower carries insurance on the Collateral Asset
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects including, without
limitation:
 
-30-

--------------------------------------------------------------------------------


(i)           Property and casualty insurance (including coverage for flood and
other water damage for any portion of the Collateral Asset located within a
100-year flood plain) in the amount of the replacement cost of the improvements
at the Collateral Asset (to the extent replacement cost insurance is maintained
by companies engaged in similar business and owning similar properties);
 
(ii)           Loss of rental income insurance in the amount not less than one
year’s gross revenues from the Collateral Asset; and
 
(iii)           Comprehensive general liability insurance in the amount of
$20,000,000 per occurrence.
 
5.15           REIT Status.  Glimcher Realty Trust is qualified as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Glimcher Realty Trust as a real estate investment trust.
 
5.16           Title to Property.  The execution, delivery or performance of the
Loan Documents required to be delivered by GPLP and Borrower hereunder will not
result in the creation of any Lien on the Projects of GPLP or Borrower other
than those interests intended to secure the Obligations.  No consent to the
transactions contemplated hereunder is required from any ground lessor or
mortgagee or beneficiary under a deed of trust or any other party except as has
been delivered to the Lenders.
 
5.17           Environmental Matters.  Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as disclosed on Schedule 3 attached hereto:
 
(a)           To the Knowledge of GPLP and Borrower, the Collateral Asset does
not contain any Materials of Environmental Concern in amounts or concentrations
which constitute a violation of, or could reasonably give rise to liability of
GPLP or Borrower under, Environmental Laws.
 
(b)           To the Knowledge of GPLP and Borrower, the Collateral Asset has
been in compliance in all material respects with all applicable Environmental
Laws during the period of Borrower’s ownership thereof.
 
(c)           Neither GPLP nor Borrower has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to the Collateral Asset, nor does the Borrower have Knowledge or reason
to believe that any such notice will be received or is being threatened.
 
(d)           To the Knowledge of GPLP and Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Collateral Asset in
violation of, or in a manner or to a location which could reasonably give rise
to liability of GPLP or Borrower under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under the Collateral Asset in violation of, or in a manner that
could give rise to liability of GPLP or Borrower any applicable Environmental
Laws.
 
-31-

--------------------------------------------------------------------------------


(e)           No judicial proceedings or governmental or administrative action
is pending, or, to the Knowledge of GPLP, threatened, under any Environmental
Law to which GPLP or Borrower is or, to GPLP’s or Borrower’s Knowledge, will be
named as a party with respect to the Collateral Asset, nor are there any consent
decrees or other decrees, consent orders, administrative order or other orders,
or other administrative of judicial requirements outstanding under any
Environmental Law with respect to the Collateral Asset.
 
(f)           To the Knowledge of GPLP and Borrower, there has been no release
or threat of release of Materials of Environmental Concern at or from the, or
arising from or related to the operations of GPLP and Borrower in connection
with the Collateral Asset in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.
 
5.18           Collateral Asset.
 
(a)           Except as disclosed on the survey provided to the Administrative
Agent pursuant to Section 4.1(xiv) of this Agreement, no buildings at the
Collateral Asset are located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968 or the Flood Disaster Protection Act of 1973, as
amended, or any successor law, or, if located within any such area, Borrower has
obtained and will maintain through the Maturity Date the insurance prescribed in
Section 4.1(xvi) hereof.
 
(b)           To the Borrower’s Knowledge, as of the Agreement Execution Date,
the Collateral Asset and the present use and occupancy thereof are in material
compliance with all applicable zoning ordinances (without reliance upon
adjoining or other properties), building codes, land use and Environmental Laws,
and other similar laws (“Applicable Laws”).
 
(c)           The Collateral Asset is served by all utilities required for the
current or contemplated use thereof.  The Collateral Asset has accepted or is
equipped to accept such utility service.
 
(d)           All public roads and streets necessary for service of and access
to the Collateral Asset for the current or contemplated use thereof have been
completed, and are open for use by the public.
 
(e)           The Collateral Asset is served by public water and sewer systems
or, if the Collateral Asset is not serviced by a public water and sewer system,
the alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise comply in all material respects
with, all Applicable Laws with respect to such alternate systems.
 
-32-

--------------------------------------------------------------------------------


(f)           Except as may be disclosed in the reports delivered to
Administrative Agent pursuant to Section 4.1 hereof, as of the Agreement
Execution Date, (i) Borrower is not aware of any latent or patent structural or
other significant deficiency of the Collateral Asset, (ii) the Collateral Asset
is free of damage and waste that would materially and adversely affect the value
of the Collateral Asset, is in good repair and there is no deferred maintenance
other than ordinary wear and tear, (iii) the Collateral Asset is free from
damage caused by fire or other casualty and (iv) there is no pending or, to the
Knowledge of Borrower, threatened condemnation proceedings affecting the
Collateral Asset, or any material part thereof.
 
(g)           To Borrower’s Knowledge, except as may be disclosed in the reports
delivered to Administrative Agent pursuant to Section 4.1 hereof, all liquid and
solid waste disposal, septic and sewer systems located on the Collateral Asset
are in a good and safe condition and repair and to Borrower’s Knowledge, in
material compliance with all Applicable Laws with respect to such systems.
 
(h)           Except as shown on the survey delivered pursuant to Section 4.1
above, as of the Agreement Execution Date, (i) all improvements on the
Collateral Asset lie within the boundaries and building restrictions of the
legal description of record of Collateral Asset, no improvements encroach upon
easements benefiting the Collateral Asset other than encroachments that do not
materially adversely affect the use or occupancy of the Collateral Asset and no
improvements on adjoining properties encroach upon the Collateral Asset or
easements benefiting the Collateral Asset other than encroachments that do not
materially adversely affect the use or occupancy of the Collateral Asset and
(ii) the Collateral Asset is served by roads which are located either on
permanent easements that benefit all or part of the Collateral Asset or on
public property and the Collateral Asset has access to, by virtue of such
easements or otherwise, and is contiguous to a physically open, dedicated all
weather public street, and has the necessary permits for ingress and egress.
 
(i)           There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, or other outstanding charges affecting
the Collateral Asset except to the extent such items are being contested in good
faith and as to which adequate reserves have been provided.
 
45. Borrower agrees that all of its representations and warranties set forth in
Article V of this Agreement and elsewhere in this Agreement are true on the
Agreement Effective Date in all material respects.
 
5.19           Office of Foreign Asset Control.  GPLP and Borrower are not (and
will not be) a person with whom any Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not knowingly engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, Borrower hereby agrees to provide to
any Lender with any additional information that any Lender deems necessary from
time to time in order to ensure compliance with all applicable Laws concerning
money laundering and similar activities.
 
-33-

--------------------------------------------------------------------------------


ARTICLE VI

 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1           Financial Reporting.   GPLP will maintain, for the Consolidated
Group, a system of accounting established and administered in accordance with
GAAP, and furnish to the Administrative Agent and the Lenders:
 
(i)           As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, other than the fourth quarter, for the
Consolidated Group, an unaudited consolidated and consolidating balance sheet as
of the close of each such period and the related unaudited consolidated and
consolidating statements of income and retained earnings and of cash flows of
the Consolidated Group for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, all certified by GPLP’s chief financial
officer or chief accounting officer;
 
(ii)           As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter for the Consolidated Group, the following
reports in form and substance reasonably satisfactory to the Administrative
Agent, all certified by GPLP’s chief financial officer or chief accounting
officer:  a listing of capital expenditures and a statement of Funds From
Operations, except that such information for the fourth quarter shall be
delivered as a part of the annual statements under Section 6.1(iii), together
with an operating statement for Borrower and the Collateral Asset, a rent roll
for the Collateral Asset, a statement of Collateral Asset DSCR and Collateral
Asset NOI as of the last day of such fiscal quarter and such other information
on the Collateral Asset as may be reasonably requested by the Administrative
Agent;
 
(iii)           As soon as available, but in any event not later than 90 days
after the close of each fiscal year, for the Consolidated Group, audited
financial statements, including a consolidated and consolidating balance sheet
as at the end of such year and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, prepared by BDO Seidman or
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent;
 
-34-

--------------------------------------------------------------------------------


(iv)           Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit  B hereto signed by GPLP’s chief financial officer, chief accounting
officer or chief operating officer showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to such
officer’s actual knowledge, no Default or Unmatured Default exists, or if, to
such officer’s actual knowledge, any Default or Unmatured Default exists,
stating the nature and status thereof;
 
(v)           As soon as possible and in any event within 10 days after a
responsible officer of GPLP knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of GPLP,
describing said Reportable Event and the action which GPLP proposes to take with
respect thereto;
 
(vi)           As soon as possible and in any event within 10 days after receipt
by a responsible officer of GPLP, a copy of (a) any notice or claim to the
effect that GPLP or any of its Subsidiaries is or may be liable to any Person as
a result of the release by GPLP, any of its Subsidiaries, or any other Person of
any Material of Environmental Concern into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by GPLP or any of its Subsidiaries, which, in the case
of either (a) or (b) could have a Material Adverse Effect;
 
(vii)           Promptly upon the furnishing thereof to the shareholders of
either of the Parent Entities, copies of all financial statements, reports and
proxy statements so furnished; and
 
(viii)                      Such other information (including, without
limitation, financial statements for GPLP and non-financial information) as the
Administrative Agent may from time to time reasonably request.
 
6.2           Use of Proceeds.  Borrower will use the proceeds of the Advances
to make distributions to GPLP to allow it to reduce its outstanding indebtedness
under the GPLP Revolver and for Borrower’s general corporate purposes.  Borrower
will not, use any of the proceeds of the Advances (i) to purchase or carry any
“margin stock” (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender or (ii) to fund any purchase of, or
offer for, a controlling portion of the Capital Stock of any Person, unless the
board of directors or other manager of such Person has consented to such offer.
 
6.3           Notice of Default.  GPLP will give prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default of which it has Knowledge and of any other development,
financial or otherwise with respect to the Collateral Asset, the Borrower or
GPLP, other than general market conditions, which could reasonably be expected
to have a Material Adverse Effect.
 
-35-

--------------------------------------------------------------------------------


6.4           Conduct of Business.  GPLP will do all things necessary to remain
duly incorporated or duly qualified, validly existing and in good standing as a
limited partnership in its jurisdiction of formation (except with respect to
mergers permitted pursuant to the GPLP Revolver) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct its businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect and, specifically, GPLP
may not undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties.
 
6.5           Taxes.  GPLP will pay when due all taxes, assessments and
governmental charges and levies upon it of its income or profits, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.
 
6.6           Insurance.  GPLP and Borrower will maintain insurance which is
consistent with the representation contained in Section 5.14 on the Collateral
Asset and GPLP will furnish to any Lender upon reasonable request full
information as to the insurance carried.
 
6.7           Compliance with Laws.  GPLP and Borrower will comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject, the violation of which could reasonably be
expected to have a Material Adverse Effect.
 
6.8           Maintenance of Properties.  Subject to Section 5.5 of the
Mortgage, GPLP and Borrower will do all things necessary to maintain, preserve,
protect and keep the Collateral Asset in good repair, working order and
condition, ordinary wear and tear excepted.
 
6.9           Inspection.  GPLP and Borrower will permit the Lenders upon
reasonable notice and during normal business hours and subject to rights of
tenants, by their respective representatives and agents, to inspect the
Collateral Asset, corporate books and financial records of GPLP and Borrower to
examine and make copies of the books of accounts and other financial records of
GPLP and Borrower, and to discuss the affairs, finances and accounts of GPLP and
Borrower with officers thereof, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.
 
6.10           Maintenance of Status.  GPLP shall cause Glimcher Realty Trust to
at all times  maintain its status as a real estate investment trust in
compliance with all applicable provisions of the Code relating to such status.
 
6.11           Dividends.  The Parent Entities and GPLP and its Subsidiaries
shall be permitted to declare and pay dividends on their Capital Stock from time
to time, provided, however, that in no event shall any Parent Entity or GPLP
declare or pay dividends on its Capital Stock or make distributions with respect
thereto to (other than the declaration and payment of Preferred Dividends), if
such dividends and distributions paid on account of the then-current fiscal
quarter and the three immediately preceding fiscal quarters, in the aggregate
for such period, would exceed 95% of Adjusted Funds From Operations of the
Consolidated Group for such period.  Notwithstanding the foregoing, the Parent
Entities and GPLP shall be permitted at all times to distribute whatever amount
of dividends is necessary to maintain the tax status of Glimcher Realty Trust as
a real estate investment trust.  
 
-36-

--------------------------------------------------------------------------------


6.12           No Change in Control.  GPLP will continue to own, directly or
indirectly, 100% of the ownership interests in the Borrower.
 
6.13           Affiliates.  GPLP will not enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate which is not a member of the
Consolidated Group except in the ordinary course of business and pursuant to the
reasonable requirements of GPLP’s business and upon fair and reasonable terms no
less favorable to GPLP than GPLP would obtain in a comparable arms-length
transaction.
 
6.14           Consolidated Net Worth.  The Consolidated Group shall maintain a
Consolidated Net Worth of not less than $1,000,000,000 plus seventy-five percent
(75%) of the equity contributions or sales of treasury stock received by GPLP or
any Parent Entity after December 14, 2006.  
 
6.15           GPLP Indebtedness and Cash Flow Covenants.  GPLP shall not
permit:
 
(i)           Adjusted Annual EBITDA to be less than 1.50 times Fixed Charges at
any time; or
 
(ii)           Consolidated Outstanding Indebtedness to be more than sixty-five
percent (65%) of Total Asset Value at any time.
 
6.16           Facility DSCR Covenant.  The Borrower shall not permit the
Collateral Asset DSCR, as of the last day of any fiscal quarter, to be less than
1.25 to 1.00.
 
6.17           Collateral Asset Cash Flow.  Pursuant to the Account Agreement
GPLP has agreed to commence immediately depositing all cash flow received by it
on account of the Collateral Asset into the account established pursuant to the
Account Agreement and to permit the Administrative Agent to prohibit any further
distributions from such account at any time that the Collateral Asset DSCR, as
evidenced by delivery of quarterly financial statements with respect to the
Collateral Asset under Section 6.1(ii), is less than 1.35 to 1.00
 
6.18           Approval of Leases.  Borrower shall not enter into any lease for
more than 10,000 square feet of gross leaseable area at the Collateral Asset
without the prior written consent of the Administrative Agent, which consent
shall be given within ten (10) business days after Administrative Agent’s
receipt of a request for consent, or if not given in such time period, shall be
deemed approved.  The Administrative Agent shall have the right, upon request,
at any time, to receive tenant estoppel certificates and subordination,
non-disturbance and attornment agreements in form and substance acceptable to
the Administrative Agent from any Major Tenant at the Collateral Asset; provided
however that Borrower shall have no obligation to provide to Administrative
Agent or any Lender (i) an estoppel certificate for any tenant any more often
than once in each calendar year and (ii) more than one Subordination,
Non-Disturbance and Attornment Agreement with any tenant.
 
-37-

--------------------------------------------------------------------------------


ARTICLE VII

 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1           Nonpayment of any principal payment due hereunder or under any
Note when due.
 
7.2           Nonpayment of interest upon any Note or of any fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.
 
7.3           The breach of any of the terms or provisions of Sections 6.2,
6.10, 6.11, 6.12, and 6.15.  
 
7.4           Any representation or warranty made or deemed made by or on behalf
of GPLP or Borrower to the Lenders or the Administrative Agent under or in
connection with this Agreement, or any material certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.
 
7.5           The breach by GPLP or Borrower (other than a breach which
constitutes a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent.
 
7.6           Failure of GPLP to pay when due any Indebtedness which is
outstanding under the GPLP Revolver.  
 
7.7           GPLP or Borrower shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.7, (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.8 or (vii) admit in writing its inability to
pay its debts generally as they become due.
 
7.8           A receiver, trustee, examiner, liquidator or similar official
shall be appointed for GPLP or Borrower or for any Substantial Portion of the
Property of GPLP or for the Collateral Asset or a proceeding described in
Section 7.7(iv) shall be instituted against GPLP or Borrower and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of ninety (90) consecutive days.
 
-38-

--------------------------------------------------------------------------------


7.9           GPLP or Borrower shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
GPLP or Borrower would exceed $25,000,000 in the aggregate, which have not been
stayed on appeal or otherwise appropriately contested in good faith.
 
7.10           GPLP, Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
GPLP, Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.
 
7.11           GPLP, Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of GPLP and the other members of
the Controlled Group (taken as a whole) to all Multiemployer Plans which are
then in reorganization or being terminated have been or will be increased over
the amounts contributed to such Multiemployer Plans for the respective plan
years of each such Multiemployer Plan immediately preceding the plan year in
which the reorganization or termination occurs by an amount exceeding $500,000.
 
7.12           Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by GPLP or Borrower whose aggregate book values are in excess
of $5,000,000.
 
7.13           The occurrence of any “Default” as defined in any Loan Document
or in the GPLP Revolver or the breach of any of the terms or provisions of any
Loan Document or the GPLP Revolver, which default or breach continues beyond any
period of grace therein provided.
 
7.14           The attempted revocation, challenge, disavowment, or termination
by GPLP or Borrower of any of the Loan Documents.
 
7.15           Either GPLP, Borrower or any Parent Entity, without obtaining
consent of the Required Lenders, shall enter into any merger, consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or
substantially all of their Properties, unless (a) in the case of a merger or
consolidation GPLP or such Parent Entity is the surviving entity in such merger
or consolidation and (b) after giving effect to the merger, GPLP and Borrower
each remains in compliance with the terms of this Agreement, provided that any
such action shall not constitute a Default unless GPLP shall fail to reverse
such action within sixty (60) days after written notice from the Administrative
Agent that such action constitutes a Default hereunder.
 
-39-

--------------------------------------------------------------------------------


ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1           Acceleration.  If any Default described in Section 7.7 or 7.8
occurs with respect to GPLP or Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender.  If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Advances and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Advances
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion), shall use its good faith
efforts to collect, including without limitation, by filing and diligently
pursuing judicial action, all amounts owed by the Borrower and GPLP under the
Loan Documents.
 
If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Advances hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to GPLP or Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, all of the
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.
 
8.2           Amendments.  Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders), GPLP and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement or waiver shall, without the consent of all Lenders:
 
(i)           Extend the Maturity Date (except as expressly provided herein), or
forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or the fee due upon exercise of the Extension Option, reduce
the Applicable Margins (or modify any definition herein which would have the
effect of reducing the Applicable Margins) or the underlying interest rate
options or extend the time of payment of any such principal, interest or fees.
 
(ii)           Reduce the percentage specified in the definition of Required
Lenders.
 
(iii)           Increase the Aggregate Commitment beyond $40,000,000.
 
-40-

--------------------------------------------------------------------------------


(iv)           Permit the Borrower to assign its rights under this Agreement.
 
(v)           Amend Sections 8.1, 8.2 , or 8.4.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
 
8.3           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of an Advance notwithstanding the existence
of a Default or the inability of the Borrower to satisfy the conditions
precedent to such Advance shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
 
8.4           Foreclosure.  The Lenders hereby agree to the following in the
event of foreclosure under the Mortgage or any other attempt at realization of
the security thereunder:
 
(a)           To subscribe to and accept its Percentage of the ownership
interests in any entity organized to hold title to the Collateral Asset and that
the nature of such entity shall be determined by the Required Lenders, subject
to each Lender’s right to hold its interests in such entity in, and assign such
interests to, any affiliate of such Lender or any other entity required by laws
or regulations governing such Lender.  The Administrative Agent is hereby
authorized to act for and on behalf of the Lenders in all day-to-day matters
with respect to the exercise of rights described herein such as the supervision
of attorneys, accountants, appraisers or others acting for the benefit of all of
the Lenders in connection with litigation, foreclosure or realization of all or
any security given as Collateral for the Obligations or other similar actions.
 
(b)           If the Lenders acquire the Collateral Asset either by foreclosure
or deed in lieu of foreclosure, to negotiate in good faith to reach agreement in
writing relating to the ownership, operation, maintenance, marketing and sale of
the Collateral Asset and that such agreement shall be consistent with the
following:
 
(i)          The Collateral Asset will not be held as a long-term investment but
will be marketed in an attempt to sell them in a time period consistent with the
regulations applicable to national banks for owning real estate.  Current
appraisals of the Collateral Asset shall be obtained by the Administrative Agent
from time to time during the ownership period at Lenders’ expense (without
diminishing or releasing any obligation of the Borrower to pay for such costs)
and an appraised value shall be established and updated from time to time based
on such appraisals.
 
-41-

--------------------------------------------------------------------------------


(ii)          Certain decision making with respect to the day-to-day operations
of the Collateral Asset will be delegated to management and leasing agents.  All
agreements with such management and leasing agents will be subject to the
approval of the Required Lenders.  The day-to-day supervision of such agents
shall be done by the Administrative Agent.
 
(iii)          Except as provided in the following sentences, all decisions as
to whether to sell the Collateral Asset shall be subject to the approval of all
the Lenders.  Notwithstanding the foregoing, the Lenders agree that if the
Administrative Agent receives a bona fide “all cash” offer from an entity not
affiliated with the Borrower or any Lender for the purchase of the Collateral
Asset and such offer equals or exceeds ninety percent (90%) of the most recent
Appraised Value of such Collateral Asset as established by an Appraisal prepared
in accordance with the standards established in this Agreement that has been
completed within six months of such offer, then the Administrative Agent shall
give written notice of such offer to the Lenders and request their approval for
sale at such a price.  If the Required Lenders approve of such a sale (or are
deemed to approve of such a sale) then the Administrative Agent, acting on
behalf of the Lenders, is irrevocably authorized to accept such offer.
 
(iv)          All expenses incurred by the Administrative Agent and Lenders in
connection with the ownership, operation, maintenance, marketing and sale of the
Collateral Asset shall be allocated among the Lenders pro rata in accordance
with their respective Percentages.
 
(v)          All expenditures and other actions taken with respect to the
Collateral Asset shall at all times be subject to the regulations and
requirements pertaining to national banks applicable thereto.  Without limiting
the generality of the foregoing, all necessary approvals from regulatory
authorities in connection with any expenditure of funds by the Lenders shall be
a condition to such expenditure.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1           Survival of Representations.  All representations and warranties
of GPLP and the Borrower contained in this Agreement shall survive delivery of
the Notes and the making of the Loans herein contemplated.
 
9.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
-42-

--------------------------------------------------------------------------------


9.4           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, GPLP, the Administrative Agent and the
Lenders and supersede all prior commitments, agreements and understandings among
the Borrower, GPLP, the Administrative Agent and the Lenders relating to the
subject matter thereof.
 
9.5           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
 
9.6           Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any costs, and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent, and any additional mortgage tax with
respect to the Mortgage payable hereafter as a result of the Administrative
Agent’s determination that the then current anticipated liability of Borrower
under the Cash Flow Hedge is in excess the amount of such liability estimated on
the Agreement Execution Date for purposes of determining the initial amount of
mortgage tax to be paid) paid or incurred by the Administrative Agent in
connection with the amendment, modification, and enforcement of the Loan
Documents.  The Borrower also agrees to reimburse the Administrative Agent and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any
workout).  The Borrower further agrees to indemnify the Administrative Agent,
each Lender and their Affiliates, and their directors and officers against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable fees and reasonable expenses for
attorneys of the indemnified parties, all reasonable expenses of litigation or
preparation therefor whether or not the Administrative Agent, or any Lender is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except to the extent that any
of the foregoing arise out of the gross negligence or willful misconduct of the
party seeking indemnification therefor.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement.
 
9.7           Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
9.8           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
 
-43-

--------------------------------------------------------------------------------


9.9           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10           Nonliability of Lenders.  The relationship between the Borrower,
on the one hand, and the Lenders and the Administrative Agent, on the other,
shall be solely that of borrower and lender.  Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
 
9.11           Choice of Law.  The loan documents (other than those containing a
contrary express choice of law provision) shall be construed in accordance with
the internal laws (and not the law of conflicts) of the State of Ohio, but
giving effect to federal laws applicable to national banks.
 
9.12           Consent to Jurisdiction.  The Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of any United States Federal or Ohio State
court sitting in Cleveland in any action or proceeding arising out of or
relating to any loan documents and the Borrower hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any such court and irrevocably waives any objection it may now or hereafter
have as to the venue of any such suit, action or proceeding brought in such a
court or that such court is an inconvenient forum.  Nothing herein shall limit
the right of the Administrative Agent or any lender to bring proceedings against
the Borrower in the courts of any other jurisdiction.  Any judicial proceeding
by the borrower against the Administrative Agent or any lender or any affiliate
of the Administrative Agent or any lender involving, directly or indirectly, any
matter in any way arising out of, related to, or connected with any loan
document shall be brought only in a court in Cleveland, Ohio.
 
9.13           Waiver of Jury Trial.  The Borrower, the Administrative Agent and
each Lender hereby waive trial by jury in any judicial proceeding involving,
directly or indirectly, any matter (whether sounding in tort, contract or
otherwise) in any way arising out of, related to, or connected with any loan
document or the relationship established thereunder.
 
ARTICLE X

 
THE ADMINISTRATIVE AGENT
 
10.1           Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
 
-44-

--------------------------------------------------------------------------------


10.2           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.  
 
10.3           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for (i) any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.  
 
10.4           No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor.  Except as otherwise specifically provided herein,
the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).  
 
10.5           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the required percentage of the Lenders needed to take
such action or refrain from taking such action, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
-45-

--------------------------------------------------------------------------------


10.6           Employment of Agents and Counsel.   The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
 
10.7           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.
 
10.8           Administrative Agent’s Reimbursement and Indemnification.   The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders.  The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
 
10.9           Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  
 
-46-

--------------------------------------------------------------------------------


10.10        Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
10.11        Successor Administrative Agent.  Except as otherwise provided
below, KeyBank National Association shall at all times serve as the
Administrative Agent during the term of this Facility.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent.  If the Administrative Agent has been grossly negligent in
the performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
all other Lenders, such removal to be effective on the date specified by the
other Lenders.  Upon any such resignation or removal, the Required Lenders shall
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent shall appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  The Administrative Agent may at any time with the consent
of the Borrower, which consent shall not be unreasonably withheld, appoint any
of its Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  
 
10.12        Notice of Defaults.  If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender.  Upon receipt of such notice that a Default or Unmatured
Default has occurred, the Administrative Agent shall notify each of the Lenders
of such fact.
 
-47-

--------------------------------------------------------------------------------


10.13        Requests for Approval.  If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten (10) Business Days (or sooner if such notice specifies a shorter
period for responses based on Administrative Agent’s good faith determination
that circumstances exist warranting its request for an earlier response) after
such written request from the Administrative Agent.  If the Lender does not so
respond, that Lender shall be deemed to have approved the request.
 
10.14        Defaulting Lenders.  At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower, the Parent Entities or the Guarantors and
otherwise due to be applied to the Obligations owing to such Defaulting Lender
pursuant to the terms hereof shall be distributed by the Administrative Agent to
the other Lenders in accordance with their respective pro rata shares
(recalculated for the purposes hereof to exclude the Defaulting Lender) until
all Senior Loans have been paid in full provided, however, in no event will any
such distribution to the other Lenders give rise to any liability of the
Borrower to the Defaulting Lender.  After the Senior Loans have been paid in
full equitable adjustments will be made in connection with future payments by
the Borrower to the extent a portion of the Senior Loans had been repaid with
amounts that otherwise would have been distributed to a Defaulting Lender but
for the operation of this Section 10.14.  This provision governs only the
relationship among the Administrative Agent, each Defaulting Lender and the
other Lenders; nothing hereunder shall limit the obligation of the Borrower to
repay all Loans in accordance with the terms of this Agreement.  The provisions
of this section shall apply and be effective regardless of whether a Default
occurs and is continuing, and notwithstanding (i) any other provision of this
Agreement to the contrary, (ii) any instruction of the Borrower as to its
desired application of payments or (iii) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of the Required Lenders or all Lenders.
 
 
-48-

--------------------------------------------------------------------------------


ARTICLE XI
 
RELEASE OF OUTPARCELS
 
11.1           Transfer.  Provided that (i) no Default shall have occurred and
remain uncured, (ii) Borrower desires to transfer an Outparcel to an entity
which is not an Affiliate of Borrower or GPLP for commercial or public purposes
compatible with the use and operation of the Property as a regional shopping
center, and (iii) either (A) the per square foot value of such Outparcel has
been established by the initial Appraisal referenced in Section 4.1 (xiv) above
or, in the event that the initial Appraisal referenced in Section 4.1(xiv) is
more than twelve (12) months old, a then-current appraisal of such Outparcel
acceptable to Administrative Agent in its reasonable discretion (or in the event
that such Outparcel includes portions of multiple parcels valued in such initial
or more current appraisal approved by Administrative Agent, a blended per square
foot value based on such initial or subsequently approved Appraisal has been
determined by the Administrative Agent) (such per square foot value being
referred to herein as the “Appraised Outparcel Value”) or (B) such Outparcel is
substantially the same as the existing site of the Applebee’s restaurant
(previously known as Lot 2, Block 2) together with the adjoining parking area
shown collectively as proposed new subdivision Lot 1 of Glimcher Northtown Mall
Third Addition, on the Collateral Asset Survey (collectively, the “Applebee’s
Outparcel”) or (C) such Outparcel is substantially the same as the parcel
identified as the Glimcher Exchange Parcel, which Borrower intends to exchange
for the Council Exchange Parcel, Borrower shall have the right from time to time
prior to the Maturity Date to obtain a release of the Lien of the Mortgage (and
related Loan Documents) as to such Outparcel upon satisfaction of the following
conditions precedent:
 
(i)           Borrower shall provide Administrative Agent not less than thirty
(30) days notice (or a shorter period of time if permitted by Administrative
Agent in its sole discretion) specifying the date (the “Partial Release Date”)
on which the partial release is to occur provided, however, that Borrower may
postpone the Parcel Release Date from time to time as long as the extended date
is at least five (5) Business Days after notice of such extension;
 
(ii)           Borrower shall have delivered to Administrative Agent evidence
that Borrower has complied with all requirements of and obtained all approvals
required under any leases of the Collateral Asset and any operating agreements
applicable to the release of such Outparcel and that the partial release does
not violate any of the provisions of such leases and operating agreements
including, without limitation, provisions relating to the availability of
parking at the Collateral Asset provided, however, that an Authorized Officer’s
certificate to that effect shall be sufficient evidence of such compliance and
obtaining of such approvals as to tenants which are not Major Tenants;
 
(iii)           Borrower shall have delivered to Lender (A) at Borrower’s
option, (x) an endorsement to the Lenders’ title insurance policy (y) an opinion
of counsel (from counsel reasonably to Administrative Agent) or (z) a
certificate of an architect (from an architect reasonably acceptable to
Administrative Agent and licensed to practice in Minnesota) indicating that such
Outparcel has been legally subdivided for zoning lot purposes from the remainder
of the Collateral Asset pursuant to a zoning lot subdivision in accordance with
applicable law, (B) at Borrower’s option (x) an endorsement to the Lenders’
title insurance policy, (y) an opinion of counsel (from counsel reasonably
acceptable to Administrative Agent) or (z) a certificate of an architect (from
an architect reasonably acceptable to Administrative Agent and licensed to
practice in Minnesota) indicating that the balance of the Collateral Asset
separately conforms to and is in material compliance with all applicable legal
requirements and constitutes one or more separate tax lots, (C) an Authorized
Officer’s certificate to the effect that the Outparcel is not necessary for the
uses of the remainder of the Collateral Asset, including, without limitation,
for support, access, driveways, parking, utilities, drainage flows or any other
purpose, (after giving effect to any easements therefor reserved over such
Outparcel for the benefit of the remainder of the Collateral Asset) and (D) an
Authorized Officer’s certificate with supporting documentation indicating that
either (y) sufficient parking remains on the remainder of the Collateral Asset
to comply with all leases of such remainder and with all operating agreements
and which is adequate for the proper use and enjoyment of the balance of the
Collateral Asset; or (z) reservations of parking spaces (in favor of such
remainder) in such Outparcel are sufficient (when added to parking otherwise
available to the remainder) to comply with all leases of such remainder and with
all operating agreements and which are adequate for the proper use and enjoyment
of the remainder of the Collateral Asset;
 
-49-

--------------------------------------------------------------------------------


(iv)           Borrower shall have delivered a metes and bounds description of
such Outparcel and a survey of such Outparcel which would be standard in
commercial lending transactions;
 
(v)           Borrower shall have delivered to Administrative Agent on the date
of the release an endorsement to the policy or policies of title insurance
insuring the Mortgage reflecting the release and (A) insuring Lenders’ interest
in any easements created in connection with the release, (B) extending the
effective date of the policy or policies to the effective date of the release,
(C) confirming no change in the priority of the Mortgage on the remainder of the
Collateral Asset or in the amount of the insurance or the coverage under the
policy or policies; and (D) in the case of the release of the Glimcher Exchange
Parcel, adding the Council Parcel to the premises insured under such policy or
policies;
 
(vi)           If such Outparcel is the Applebee’s Outparcel, no repayment of
any portion of the Outstanding Loan Amount shall be required as a condition to
such release;
 
(vii)           In connection with an exchange by Borrower of the Glimcher
Exchange Partial for the Council Exchange Parcel, no repayment of any portion of
the Outstanding Loan shall be required as a condition to such release, provided
that the appraised value of the Council Exchange Parcel (as determined by an
appraisal commissioned by and reasonably acceptable to the Administrative Agent,
which appraisal must not be more than 12 months old from the date of the
proposed exchange, and which shall be in compliance with FIRREA and with the
Uniform Standards of Professional Appraisal Practice) is equal to or greater
than the appraised value of the Glimcher Exchange Parcel (as determined by the
initial Appraisal or otherwise by an appraisal of the Glimcher Exchange Parcel
commissioned by and reasonably acceptable to the Administrative Agent, which
appraisal must not be more than 12 months old from the date of the proposed
exchange, and which shall be in compliance with FIRREA and with the Uniform
Standards of Professional Appraisal Practice). In the event that the appraised
value of the Council Exchange Parcel is less than the appraised value of the
Glimcher Exchange Parcel, then as a condition to such release, Borrower repay a
portion of the Outstanding Loan Amount equal to equal to sixty percent (60%) of
the difference between the appraised value of the Council Exchange Parcel and
the Glimcher Exchange Parcel;
 
(viii)                      If such Outparcel is the Glimcher Exchange Parcel,
as a condition to such release, (x) the Council Exchange Parcel shall be
simultaneously conveyed to Borrower, and (y) Borrower shall have executed and
caused to be recorded an amendment to the Mortgage subjecting the Council
Exchange Parcel to the Lien of the Mortgage;
 
-50-

--------------------------------------------------------------------------------


(ix)           Except as otherwise expressly set forth in clauses (vi) and (vii)
above, if such Outparcel has an Appraised Outparcel Value, Borrower shall, as a
condition to such release, repay a portion of the Outstanding Loan Amount equal
to sixty percent (60%) of the amount determined by multiplying the square
footage of such Outparcel times the per square foot Appraised Outparcel Value
applicable to such Outparcel; and
 
(x)           Borrower shall pay all out-of-pocket costs and expenses of
Administrative Agent incurred in connection with the partial release, including
its reasonable attorneys’ fees and expenses.
 
11.2           Release.  If Borrower has elected to release an Outparcel and the
requirements of this Article XI have been satisfied, such Outparcel shall be
released from the Lien of the Mortgage (and related Loan Documents).  In
connection with the release of the Lien, Borrower shall submit to Administrative
Agent, not less than thirty (30) days prior to the Partial Release Date (or such
shorter time as is acceptable to Administrative Agent in its sole discretion), a
release of Lien (and related Loan Documents) for execution by Administrative
Agent.  Such release shall be in a form appropriate in the jurisdiction in which
the Collateral Asset is located.  In addition, Borrower shall provide all other
documentation Administrative Agent reasonably requires to be delivered by
Borrower in connection with such release, together with an Authorized Officer’s
certificate certifying that such documentation (i) is in compliance with all
legal requirements, and (ii) will effect such release in accordance with the
terms of this Agreement.  Borrower shall pay all costs, taxes and expenses
associated with the release of the Lien of the Mortgage, including
Administrative Agent’s reasonable attorneys’ fees.
 
 
-51-

--------------------------------------------------------------------------------


ARTICLE XII

 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause (ii)
of this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Administrative Agent and Borrower may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
12.2           Participations.
 
12.2.1       Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
 
12.2.2       Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.
 
-52-

--------------------------------------------------------------------------------


12.3           Assignments.
 
12.3.1       Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to any of
such Lender’s affiliates or to one or more banks, financial institutions or
pension funds, or with the prior approval of the Borrower, which shall not be
unreasonably withheld or delayed, any other entity (“Purchasers”) all or any
portion of its rights and obligations under the Loan Documents provided that any
assignment of only a portion of such rights and obligations shall be in an
amount not less than $5,000,000.  In addition, KeyBank National Association
agrees that it will not assign any portion of its Commitment or Commitments of
its affiliates, if such assignment will result in the amount of the Commitment
to be held by KeyBank National Association and its affiliates to be less than
the next highest Commitment amount held by any other Lender provided that no
Default has occurred and is continuing.  Notwithstanding the foregoing, no
approval of the Borrower shall be required for any such assignment if a Default
has occurred and is then continuing.  Such assignment shall be substantially in
the form of Exhibit D hereto or in such other form as may be agreed to by the
parties thereto.  The consent of the Administrative Agent shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof.  Such consent shall not be unreasonably
withheld.
 
12.3.2       Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent and Borrower of a notice of assignment, substantially in the form attached
as Exhibit “I” to Exhibit D hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.
 
-53-

--------------------------------------------------------------------------------


12.4           Dissemination of Information.   The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties.
 
12.5           Tax Treatment.   If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5.
 
ARTICLE XIII

 
NOTICES
 
13.1           Giving Notice.   All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by telex or by facsimile and addressed or delivered to such party at
its address set forth below its signature hereto or at such other address (or to
counsel for such party) as may be designated by such party in a notice to the
other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes).
 
13.2           Change of Address.   The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
 
ARTICLE XIV

 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by Borrower, GPLP, Administrative Agent and
the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
 


[Remainder of page intentionally left blank.]


-54-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, GPLP, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.
 
GLIMCHER NORTHTOWN VENTURE, LLC,
a Delaware limited liability company


 
By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,

 
a Delaware limited liability company, its sole member



 
By:
GLIMCHER PROPERTIES CORPORATION,

 
a Delaware corporation, its sole general partner





 
By: ___________________________________
 
Print Name: Mark E. Yale

 
Title:  Executive Vice President, Chief Financial Officer and Treasurer



180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:  General Counsel


GB NORTHTOWN, LLC,
a Delaware limited liability company


 
By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,

 
a Delaware limited liability company, its sole member



 
By:
GLIMCHER PROPERTIES CORPORATION,

 
a Delaware corporation, its sole general partner





 
By: ___________________________________
 
Print Name: Mark E. Yale

 
Title:  Executive Vice President, Chief Financial Officer and Treasurer



180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:  General Counsel


[Signatures continue on next page]
 
-55-

--------------------------------------------------------------------------------


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:           Glimcher Properties Corporation, a Delaware
corporation, its sole general partner


By:_________________________________
Print Name: Mark E. Yale
Title:  Executive Vice President, Chief Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:  General Counsel


[Signatures continue on next page]
 
-56-

--------------------------------------------------------------------------------


COMMITMENTS: $15,000,000
 
KEYBANK NATIONAL ASSOCIATION, a national
banking association, Individually and as Administrative Agent




By:_____________________________________
Print Name:  Kevin P. Murray
Title:  Vice President


KeyBank National Association
127 Public Square
Cleveland, Ohio  44114
Attention: Real Estate Capital
Phone:  216-689-4660
Facsimile:  216-689-4997


[Signatures continue on next page]
 
 
-57-

--------------------------------------------------------------------------------


COMMITMENTS: $15,000,000
 
U.S. BANK NATIONAL ASSOCIATION


By:____________________________________
Print Name:  Anthony J. Mathena
Title:  Vice President


[Signatures continue on next page]
 
 
-58-

--------------------------------------------------------------------------------


COMMITMENTS: $10,000,000
 
HUNTINGTON NATIONAL BANK, a national banking association




By:____________________________________
Print Name:  Ronald S. Content
Title:  Vice President




[Signatures continue on next page]
 
 
-59-

--------------------------------------------------------------------------------


EXHIBIT A

 
FORM OF NOTE
 
October ____, 2008




Glimcher Northtown Venture, LLC, a limited liability company organized under the
laws of the State of Delaware (“Glimcher Borrower”) and GB Northtown, LLC, a
limited liability company organized under the laws of the State of Delaware (“GB
Borrower” and collectively with Glimcher Borrower, the “Borrower”), hereby
jointly and severally promise to pay to the order of ________________________
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to Borrower pursuant to Article II of the Term Loan Agreement (as the
same may be amended or modified, the “Agreement”) hereinafter referred to, in
immediately available funds at the main office of KeyBank National Association
in Cleveland, Ohio, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Loans in full on the Maturity Date or such earlier date
as may be required under the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement, dated as of October ____, 2008 among
Borrower, Glimcher Properties Limited Partnership, KeyBank National Association
individually and as Administrative Agent, and the other Lenders named therein,
to which Agreement, as it may be amended from time to time, reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
 
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
 
A-1

--------------------------------------------------------------------------------


This Note shall be governed and construed under the internal laws of the State
of Ohio.
 
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
 


 
A-2

--------------------------------------------------------------------------------


AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY.
 
GLIMCHER NORTHTOWN VENTURE, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner


By: _________________________________
Print Name:___________________________
Title:________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:_______________________
 
GB NORTHTOWN, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner


By:_________________________________
Print Name:___________________________
Title:________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:_______________________
 
 
A-3

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF GLIMCHER NORTHTOWN VENTURE, LLC and GB NORTHTOWN, LLC
 
DATED OCTOBER ___, 2008
 

     
Maturity
   
Principal
Maturity
Principal
   
Amount of
of Interest
Amount
Unpaid
Date
Loan         
Period       
Paid        
Balance
                                                                               
                                                                               
                                                                               





A-4

--------------------------------------------------------------------------------


 
EXHIBIT B

 
COMPLIANCE CERTIFICATE
 
KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114
 
Re:
Term Loan Agreement dated as of October _____, 2008 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
GLIMCHER NORTHTOWN VENTURE, LLC (“Glimcher Borrower”), GB NORTHTOWN, LLC (“GB
Borrower” and collectively with Glimcher Borrower, the “Borrower”) GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, and KEYBANK NATIONAL ASSOCIATION, individually
and as Administrative Agent and the other lenders parties thereto from time to
time (“Lenders”).

 
Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
 
The Borrower hereby further certifies to the Lenders that:
 
1.           Compliance with Financial Covenants.  Schedule A attached hereto
sets forth financial data and computations evidencing the Borrower’s compliance
with certain covenants of the Agreement, all of which data and computations are
true, complete and correct.
 
2.           Review of Condition.  The Borrower has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
 
3.           Representations and Warranties.  To the Borrower’s Knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.
 
B-1

--------------------------------------------------------------------------------


4.           Covenants.  To the Borrower’s Knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
 
5.           No Default.  To the Borrower’s Knowledge, no Default exists as of
the date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.
 
[Remainder of page intentionally left blank.]
 
 
B-2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of ___________, 2008.
 
GLIMCHER NORTHTOWN VENTURE, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:______________________________________
Print Name:________________________________
Title:_____________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:__________________________
 
GB NORTHTOWN, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:____________________________________
Print Name:______________________________
Title:___________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:__________________________
 
B-3

--------------------------------------------------------------------------------


EXHIBIT C

 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) between
__________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) is dated as of _____________,
200_.  The parties hereto agree as follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to a Term Loan
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Loan Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Loan Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents.  The dollar
amount of the Commitment purchased by the Assignee hereunder is also set forth
in Item 3 of Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after a Notice of Assignment substantially in the form of Exhibit “I”
attached hereto has been delivered to the Agent.  Such Notice of Assignment must
include the consent of the Agent to the extent required by Section 12.3.1 of the
Loan Agreement.  In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Section 4 hereof are not made on the proposed Effective Date.  The Assignor will
notify the Assignee of the proposed Effective Date no later than the Business
Day prior to the proposed Effective Date.  As of the Effective Date, (i) the
Assignee shall have the rights and obligations of a Lender under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder and (ii) the Assignor shall relinquish its rights and be released from
its corresponding obligations under the Loan Documents with respect to the
rights and obligations assigned to the Assignee hereunder.
 
4.           PAYMENTS OBLIGATIONS.  On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby.  The Assignee
shall advance funds directly to the Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby.  In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, an amount
equal to the principal amount of the portion of all Loans assigned to the
Assignee hereunder which is outstanding on the Effective Date.  The Assignee
will promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent and (ii) any amounts of interest
on Loans and fees received from the Agent to the extent either (i) or (ii)
relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and have not been previously paid by the
Assignee to the Assignor.  In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.
 
C-1

--------------------------------------------------------------------------------


5.           REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants:  (a) that it is the legal and
beneficial owner of the interest being assigned by it hereunder, (b) that such
interest is free and clear of any adverse claim created by the Assignor,
(c) that it has all necessary right and authority to enter into this Assignment,
(d) that the Loan Agreement has not been modified or amended, (e) that the
Assignor is not in default under the Loan Agreement, and (f) that, to the best
of Assignor’s knowledge, the Borrower is not in Default under the Credit
Agreement.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
 
6.           REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it
has received a copy of the Loan Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.
 
7.           INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this Assignment Agreement on and
after the Effective Date.  The Assignor agrees to indemnify and hold the
Assignee harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignee in connection with or arising in any manner from the Assignor’s
non-performance of the obligations assigned to Assignee under this Assignment
Agreement prior to the Effective Date.
 
C-2

--------------------------------------------------------------------------------


8.           SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Loan Agreement to assign
the rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
 
9.           REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.
 
10.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.
 
11.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Ohio.
 
12.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Loan Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.
 
[Remainder of page intentionally left blank.]
 
C-3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
 


ASSIGNOR:


[__________________________________]






By:_____________________________________________
Name:___________________________________________
Title:____________________________________________




ASSIGNEE:


[__________________________________]






By:_____________________________________________
Name:___________________________________________
Title:____________________________________________
 
 
C-4

--------------------------------------------------------------------------------


Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT


Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee


[to be provided by KeyBank]
 
 
C-5

--------------------------------------------------------------------------------


SCHEDULE 1
to Assignment Agreement




1.
Description and Date of Agreement:  Term Loan Agreement dated as of October __,
2008 among Glimcher Northtown Venture, LLC, GB Northtown, LLC, Glimcher
Properties Limited Partnership, KeyBank National Association as “Administrative
Agent” and the Several Lenders From Time to Time Parties Hereto, as Lenders.

 


2.
Date of Assignment Agreement:_____________, 200_

 


3.
Amounts (As of Date of Item 2 above):

 

 
a.
Aggregate Commitment under Loan Agreement $40,000,000          
b. 
Dollar Amount of Commitment Purchased by Assignee under this Assignment
Agreement: $____________          
b.
Assignee’s Percentage of the Aggregate Commitment purchased under this
Assignment Agreement**  _____________%

 
4. 
Proposed Effective Date:  ___________________





Accepted and Agreed:


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent




By: _________________________________
Title:________________________________



**  Percentage taken to 10 decimal places.
 
 

--------------------------------------------------------------------------------


EXHIBIT “I”
to Assignment Agreement


NOTICE OF ASSIGNMENT




______________, 200_




To: 
KeyBank National Association

127 Public Square
Cleveland, Ohio 44114
Attention:  Real Estate Capital


BORROWER:


Glimcher Northtown Venture, LLC
GB Northtown, LLC
180 East Broad Street
Columbus, Ohio 43215




From: 
[NAME OF ASSIGNOR] (the “Assignor”)



[NAME OF ASSIGNEE] (the “Assignee”)




1.          We refer to that Term Loan Agreement (the “Loan Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Loan Agreement.
 
2.          This Notice of Assignment (this “Notice”) is given and delivered to
the Agent pursuant to Section 12.3.2 of the Loan Agreement.
 
3.          The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of   , 200_ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Loan Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Agent) after
this Notice of Assignment and any fee required by Section 12.3.2 of the Loan
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.
 
4.          The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to herein.  The Assignor will confer with the
Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter.  The Assignor shall notify the
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee.   At the request of the Agent, the
Assignor will give the Agent written confirmation of the satisfaction of the
conditions precedent.
 

--------------------------------------------------------------------------------


5.          If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
 
6.          The Assignee advises the Agent that notice and payment instructions
are set forth in the attachment to Schedule 1.
 
7.          The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
 
8.          The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof.  The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Loan
Agreement.*
 
*May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.
 
NAME OF ASSIGNOR 
NAME OF ASSIGNEE
       
By: __________________________
By:____________________________    
Title:_________________________
Title:___________________________ 

 



--------------------------------------------------------------------------------


 
ACKNOWLEDGED AND, IF REQUIRED BY THE LOAN AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, AS AGENT
 




By:________________________________
Title:_______________________________
 
 


[Attach photocopy of Schedule 1 to Assignment]
 
 

--------------------------------------------------------------------------------


 
EXHIBIT D

 
SITE PLAN OF OUTPARCELS
 
 
 
[outparcels.gif]
 
 
D-1

--------------------------------------------------------------------------------


 
EXHIBIT E
 
ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES




Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:
 
This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the United States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).
 
The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.
 
The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.
 
While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.
 
E-1

--------------------------------------------------------------------------------


EXHIBIT F

 
FORM OF OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL
 


 
__________________, 2008
 


KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio  44114
 
 
Re:
$40,000,000 Term Loan to Glimcher Northtown Venture, LLC and GB Northtown, LLC
(collectively , the “Borrower”)

 
Ladies and Gentlemen:
 
We have acted as counsel for Borrower and Glimcher Properties Limited
Partnership (“Guarantor”) in connection with a $40,000,000 secured term loan to
Borrower, (the “Loan”), which Loan is being made pursuant to that certain Term
Loan Agreement dated as of October __, 2008 (the “Loan Agreement”) among
Borrower, Guarantor, KeyBank National Association and the several lenders from
time to time parties thereto (collectively, the “Lenders”), and KeyBank National
Association, as Administrative Agent (the “Agent”).  All capitalized terms used
herein shall have the meanings ascribed to them in the Loan Agreement.
 
In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the operating agreements, partnership
agreements and certificates of limited partnership, and Articles of
Incorporation and Bylaws of the general partner of the Guarantor, acting on
behalf of the Guarantor individually and in its capacity as the sole member of
the Borrower and all such corporate and other records of the Borrower, Guarantor
and such general partner, with such declarations and agreements, and
certificates of officers and representatives of the Borrower and Guarantor, with
such other documents, and we have made such other examinations and
investigations as we have deemed necessary as a basis for the opinions expressed
below.
 
We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):
 
1.           The Loan Agreement;
 
2.           The Notes;
 
3.           The Guaranties;
 
4.           The Environmental Indemnity;
 
F-1

--------------------------------------------------------------------------------


5.           The Mortgage; and
 
6.           The other Security Documents.
 
Based upon the foregoing, we are of the opinion that:
 
 
1.
Borrower is a limited liability company and the Guarantor is a limited
partnership, both duly formed, validly existing and in good standing under the
laws of the State of Delaware.  Borrower and Guarantor each have all requisite
power and authority to own its properties, carry on its business and to deliver
and perform its obligations under the Loan Documents.

 
 
2.
The general partner of Guarantor is a corporation or trust duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  The general partner of Guarantor has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.

 
 
3.
The execution, delivery, and performance by each of the Borrower of the Loan
Documents to which it is a party has been duly authorized by all necessary
action of the Borrower and Guarantor and does not (i) require any consent or
approval of any partner or shareholder of such entity or any other person or
entity excepting such consents or approvals as have actually been obtained;
(ii) violate any provision of any law, rule, or regulation of the United States
or the State of Ohio, or any provision of the limited liability company,
partnership or corporate law presently in effect having applicability to the
Borrower or Guarantor or Guarantor’s general partner, as applicable;
(iii) violate any provision of the operating agreement of the Borrower or the
partnership agreement of the Guarantor or the articles of incorporation or
bylaws of Guarantor’s general partner; (iv) violate any presently existing
statutory or administrative provision or judicial decision applicable to the
Borrower or the Guarantor or its general partner; or (v) result in a breach of,
or constitute a default under, any agreement or instrument affecting the
Borrower or the Guarantor or Guarantor’s general partner.

 
 
4.
Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by the Borrower and the Guarantor, (b) constitutes the
legal, valid, and binding obligations of the Borrower and the Guarantor, and
(c) is enforceable in accordance with its terms, except that we express no
opinion regarding the enforceability of the Mortgage under Minnesota law.

 
 
5.
To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower of
the Loan Documents.

 
 
6.
To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower or the Guarantor before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Loan Agreement).

 
F-2

--------------------------------------------------------------------------------


 
7.
The Loan Documents (other than the Mortgage) are governed by the laws of the
State of Ohio, and the Loan, including the interest rate reserved in the
applicable Note and all fees and charges paid or to be paid by or on behalf of
Borrower in connection with such Loan pursuant to the applicable Loan Documents,
is not in violation of the usury laws of the State of Ohio.

 
The opinions expressed herein are expressly made subject to and qualified by the
following:
 
(a)  We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Borrower and the Guarantor.
 
(b)  This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.
 
(c)  This opinion is limited to the laws of the State of Ohio and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.
 
(d)  We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.
 
(e)  The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.
 
This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.
 
Very truly yours,
 

 
F-3

--------------------------------------------------------------------------------


 
EXHIBIT G

 
BORROWING NOTICE
 
Date




KeyBank National Association
Real Estate Capital
800 Superior, OH-01-02-0628
Cleveland, OH  44114
Attention: [__________________]




Borrowing Notice


Glimcher Northtown Venture, LLC and GB Northtown, LLC (collectively, the
“Borrower”) hereby requests an Advance pursuant to Section 2.7 of the Term Loan
Agreement, dated as of October __, 2008 (as amended or modified from time to
time, the “Loan Agreement”), among the Borrower, Glimcher Properties Limited
Partnership, the Lenders referenced therein, and you, as an administrative agent
for the Lenders.


An Advance is requested to be made in the amount of $___________, to be made on
______, 200_.  Such Advance shall be a [LIBOR] [Floating Rate] Advance.  [The
applicable LIBOR Interest Period shall be _____________.]


The proceeds of the requested loan shall be directed to the following account:


Wiring Instructions:
_______________________________
_______________________________
_______________________________
_______________________________


In support of this request, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that acceptance of the proceeds of such
Advance by the Borrower shall be deemed to further represent and warrant that
all requirements of Section 4.1 of the Loan Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.


Date:_________________________________


[Signatures appear on following page]
 
 
G-1

--------------------------------------------------------------------------------


GLIMCHER NORTHTOWN VENTURE, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:__________________________________
Print Name:____________________________
Title:_________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:_________________________




GB NORTHTOWN, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited liability company, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:__________________________________
Print Name:____________________________
Title:_________________________________


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention: ________________________
 

 
G-2

--------------------------------------------------------------------------------


EXHIBIT H
 
FORM OF MORTGAGE
 
 
 

 
H-1

--------------------------------------------------------------------------------


EXHIBIT I
 
ENVIRONMENTAL AND HAZARDOUS
SUBSTANCES INDEMNITY AGREEMENT
 




I-1

--------------------------------------------------------------------------------


EXHIBIT J

 
ACCOUNT SECURITY, PLEDGE, ASSIGNMENT AND CONTROL AGREEMENT
 
 
 

 
J-1

--------------------------------------------------------------------------------


EXHIBIT K

 
LIMITED PAYMENT GUARANTY
 


 
 

 
K-1

--------------------------------------------------------------------------------


EXHIBIT K-2
 
NON-RECOURSE CARVEOUT GUARANTY
 
 
 

 
K-2

--------------------------------------------------------------------------------


SCHEDULE 1
 
EXCEPTIONS, IF ANY, TO OWNERSHIP FREE OF UNPERMITTED LIENS
(Section 5.12)
 
 
NONE
 
 
 
Schedule 1 - Page 1

--------------------------------------------------------------------------------


SCHEDULE 2
 
LITIGATION
(See Section 5.6)
 
NONE
 
 
Schedule 2 - Page 1

--------------------------------------------------------------------------------


 
SCHEDULE 3
 
ENVIRONMENTAL MATTERS
(See Section 5.17)
 
 
None except as disclosed in that certain Phase I Environmental Site Assessment
for Northtown Mall, dated September 25, 2008, prepared by Professional Service
Industries, Inc. and designated as PSI Project 888-8F071 which report has been
delivered to Administrative Agent.
 
 
 
Schedule 3 - Page 1

--------------------------------------------------------------------------------


SCHEDULE 4
 
INTENTIONALLY OMITTED
 
 
 
 
Schedule 4 - Page 1

--------------------------------------------------------------------------------


SCHEDULE 5
 
SURVEY CERTIFICATION REQUIREMENTS
 
Form of Survey Certification




CERTIFICATION FOR SURVEYS (LONG-FORM)




153. I hereby certify to KeyBank National Association, its successors and
assigns, and  Glimcher Northtown Venture, LLC, and GB Northtown, LLC, as
Borrower, and  LandAmerican Title Insurance Company that the survey prepared by
me entitled “ ________ “ was actually made upon the ground and that it and the
information, courses and distances shown thereon are correct; that the title
lines and lines of actual possession are the same; that the size, location and
type of buildings and improvements are as shown and all are within the boundary
lines of the property; that the property is zoned as ___________ and any
required setbacks are as shown; that there are no easements, encroachments or
use affecting this property appearing from a careful physical inspection of the
same, other than those shown and depicted thereon; that all utility services
required for the operations of the premises either enter the premises through
adjoining public streets, or the survey shows the point of entry and location of
any utilities which pass through or are located on adjoining private land; that
the survey shows the location of all visible storm drainage systems for the
collection and disposal of all roof and surface drainage; that any discharge
into streams, rivers or other conveyance system is shown on the survey, if such
waterway is on or adjacent to the property; and that the parcels described heron
do not lie within flood hazard areas in accordance with the document entitled
“Department of Housing and Urban Development, Federal Insurance Administration -
Special Flood Hazard Area Maps”. This survey is made in accordance with the
“Minimum Standard Detail Requirements for Land Title Surveys” jointly
established and adopted by ALTA and ACSM in 1999 for Class A Urban Survey and
includes items 1-4 and 6-16 of Table A.  Pursuant to the Accuracy Standards as
adopted by ALTA, NSPS, and ACSM and in effect on the date of this certification,
the undersigned further certifies that:  [Surveyor to complete with appropriate
choice from Minimum Standard Detail Requirement]
 
 
Schedule 5 - Page 1

--------------------------------------------------------------------------------


 
SCHEDULE 6
 
TITLE REQUIREMENTS
 
1.
Title Insurance Company Requirements. The maximum single risk (i.e., the amount
insured under any one policy) by a title insurer may not exceed 25% of that
insurer’s surplus and statutory reserves.  Reinsurance must be obtained by
closing for any policy exceeding such amount.

 
2.
Loan Policy Forms. Standard 1992 American Land Title Association (“ALTA”) form
of loan title insurance policy, or the 1970 (amended October 17, 1970) ALTA loan
form policies must be used.

 
3.
Insurance Amount. The amount insured must equal at least the original principal
amount of the Loan.

 
4.
Named Insured. The named insured under the Title Policy must be substantially
the same as the following: “KeyBank National Association, and its respective
successors and assigns, as administrative agent.”

 
5.
Creditors’ Rights. Any “creditors’ rights” exception or other exclusion from
coverage for voidable transactions under bankruptcy, fraudulent conveyance, or
other debtor protection laws or equitable principles must be removed by either
an endorsement or a written waiver.

 
6.
Arbitration. In the event that the form policy which is utilized includes a
compulsory arbitration provision, the insurer must agree that such compulsory
arbitration provisions do not apply to any claims by or on behalf of the
insured. Please note that the 1987 and 1992 ALTA form loan policies include such
provisions.

 
7.
Date of Policy. The effective date of the Title Policy must be as of the date
and time of the closing.

 
8.
Legal Description. The legal description of the property contained in the Title
Policy must conform to (a) the legal description shown on the survey of the
property, and (b) the legal description contained in the Mortgage. In any event,
the Title Policy must be endorsed to provide that the insured legal description
is the same as that shown on the survey.

 
9.
Easements. Each Title Policy shall insure, as separate parcels: (a) all
appurtenant easements and other estates benefiting the property, and (b) all
other rights, title, and interests of the borrower in real property under
reciprocal easement agreements, access agreements, operating agreements, and
agreements containing covenants, conditions, and restrictions relating to the
Collateral Asset.

 
10.
Exceptions to Coverage. With respect to the exceptions, the following applies:

 
 
a)
Each Title Policy shall afford the broadest coverage available in the state in
which the Collateral Asset is located.

 
Schedule 6 - Page 1

--------------------------------------------------------------------------------


 
b)
The “standard” exceptions (such as for parties in possession or other matters
not shown on public records) must be deleted.

 
 
c)
The “standard” exception regarding tenants in possession under residential
leases, should also be deleted. For commercial properties, a rent roll should be
attached in lieu of the general exception.

 
 
d)
The standard survey exception to the Title Policy must be deleted. Instead, a
survey reading reflecting the current survey should be incorporated.

 
 
e)
Any exception for taxes, assessments, or other lienable items must expressly
insure that such taxes, assessments, or other items are not yet due and payable.

 
 
f)
Any lien, encumbrance, condition, restriction, or easement of record must be
listed in the Title Policy, and the Title Policy must affirmatively insure that
the improvements do not encroach upon the insured easements or insure against
all loss or damage due to such encroachment

 
 
g)
The Title Policy may not contain any exception for any filed or unfiled
mechanics’ or materialmen’s liens.

 
 
h)
In the event that a comprehensive endorsement has been issued and any Schedule B
exceptions continue to be excluded from the coverage provided through that
endorsement, then a determination must be made whether such exceptions would be
acceptable to the Administrative Agent.  In the event that it is determined that
such exception is acceptable, a written explanation regarding the acceptability
must be submitted as part of the delivery of the loan documents.

 
If Schedule B indicates the presence of any easements that are not located on
the survey, the Title Policy must provide affirmative insurance against any loss
resulting from the exercise by the holder of such easement of its right to use
or maintain that easement. ALTA Form 103.1 or an equivalent endorsement is
required for this purpose.
 
1.
Endorsements. With respect to endorsements, the following applies:

 
 
a)
Each Title Policy must include an acceptable environmental protection lien
endorsement on ALTA Form 8.1. Please note that Form 8.1 may take exception for
an entire statute which contains one or more specific sections under which
environmental protection liens could take priority over the Mortgage; provided,
however, that such specific sections under which the lien could arise must also
be referenced.

 
 
b)
Each Title Policy must contain an endorsement which provides that the insured
legal description is the same as shown on the survey.

 
 
c)
Each Title Policy must contain a comprehensive endorsement (ALTA Form 9) if a
lien, encumbrance, condition, restriction, or easement is listed in Schedule B
to the title insurance policy.

 
Schedule 6 - Page 2

--------------------------------------------------------------------------------


 
d)
Lender may require the following endorsements where applicable and available:

 
Access
doing business
reverter
Address
first loss
single tax lot
Assessment
last dollar
subdivision
Assignment of leases and rents
leasehold
tie in
Assignment of loan documents
mineral rights
usury
Continguity
mortgage tax
zoning (ALTA 3.1 – w/parking)

 
2.
Other Coverages. Each Title Policy shall insure the following by endorsement or
affirmative insurance to the extent such coverage is not afforded by the ALTA
Form 9 or its equivalent in a particular jurisdiction:

 
 
a)
that no conditions, covenants, or restrictions of record affecting the property:

 
 
(i)
have been violated,

 
 
(ii)
create lien rights which prime the insured mortgage,

 
 
(iii)
contain a right of reverter or forfeiture, a right of reentry, or power of
termination, or

 
 
(iv)
if violated in the future would result in the lien created by the insured
mortgage or title to the property being lost, forfeited, or subordinated; and

 
 
b)
that except for temporary interference resulting solely from maintenance,
repair, replacement, or alteration of lines, facilities, or equipment located in
easements and rights of way taken as certain exceptions to each Title Policy,
such exceptions do not and shall not prevent the use and operation of the
Collateral Asset or the improvements as used and operated on the effective date
of the Title Policy.

 
3.
Informational Matters.  The Title Policy must include, as an informational note,
the following:

 
 
a)
The recorded plat number together with recording information; and

 
 
b)
The property parcel number or the tax identification number, as applicable.

 
4.
Delivery of Copies.  Legible copies of all easements, encumbrances, or other
restrictions shown as exceptions on the Title Policy must be delivered with the
first draft of the title commitment.

 
 
Schedule 6 - Page 3

--------------------------------------------------------------------------------


SCHEDULE 7
 
INSURANCE REQUIREMENTS




Borrower shall obtain and keep in full force and effect either builder’s risk
insurance (the “Builder’s Risk Insurance policy”) coverage or permanent All
Perils insurance coverage as appropriate, satisfactory to the Administrative
Agent, on the Collateral Asset.  All insurance policies shall be issued by
carriers with a Best’s Insurance Reports policy holder’s rating of A and a
financial size category of Class X and shall include a standard mortgage clause
(without contribution) in favor of and acceptable to the Administrative
Agent.  The policies shall provide for the following, and any other coverage
that the Administrative Agent may from time to time deem necessary:
 
(a)           Coverage Against All Peril and/or Builders Risk in the amount of
100% of the replacement cost of all Improvements located or to be located on the
Collateral Asset.  If the policy is written on a CO-INSURANCE basis, the policy
shall contain an AGREED AMOUNT ENDORSEMENT as evidence that the coverage is in
an amount sufficient to insure the full amount of the mortgage
indebtedness.  “KeyBank National Association and its successors and assigns”, as
Administrative Agent shall be named as the “Mortgagee” and “Loss Payee”.
 
(b)           Public liability coverage in a minimum amount of not less than
$2,000,000 per occurrence and $5,000,000 in the aggregate.  “KeyBank National
Association and its successors and assigns”, as Administrative Agent shall be
named as an “Additional Insured”.
 
(c)           Rent loss or business interruption coverage in a minimum amount
approved by Lender of not less than the appraised rentals for a minimum of six
months.
 
(d)           Flood hazard coverage in a minimum amount available, if the
premises are located in a special flood hazard area (“Flood Hazard Area”) as
designated by the Federal Emergency Management Agency on its Flood Hazard
Boundary Map and Flood Insurance Rate Maps, and the Department of Housing and
Urban Development, Federal Insurance Administration, Special Flood Hazard Area
Maps.
 
(e)           Workers Compensation and Disability insurance as required by law.
 
Such other types and amounts of insurance with respect to the premises and the
operation thereof which are commonly maintained in the case of other property
and buildings similar to the premises in nature, use, location, height, and type
of construction, as may from time to time be required by the mortgagee.
 
Each policy shall provide that it may not be canceled, reduced or terminated
without at least thirty (30) days prior written notice to the Administrative
Agent.
 
 
Schedule 7 - Page 1
 